Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 1 of 77

EXHIBIT C
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 2 of 77
6-2/-85/4jt:KB39/A

Contract No. ea hg

Los Angeles, California

Date: We fes-

AGREEMENT

 

EMI America Records, a division
of Capitol Records, Inc.

6920 Sunset Boulevard

Los Angeles, California 90028

Gentlemen:

This will confirm the following agreement ("Agreement")
between EMI America Records, a division of Capitol Records, Inc.
("EMIA") and Diamond Stripe, Inc. ("Company") and Anonymous
Music, Inc. ("Anonymous") as successor-in-interest to Moonwalk
Music, Inc. for the services of John Waite ("Artist"), which is
being entered into hereby with reference to the following facts:

A. Prior to the date hereof, EMIA and Moonwalk Music, Inc.
(Moonwalk") were parties to an agreement dated September 22,
1983, bearing EMIA's Contract No. EMIA-8098, whereby Moonwalk
agreed to furnish to EMIA the exclusive personal recording
services of Artist (the "Prior Agreement").

B. Pursuant to the Prior Agreement, Moonwalk was obligated
to record and deliver various master recordings embodying the

performances of Artist.

Cc. As of the date hereof, Moonwalk had delivered to EMIA
one (1) lp-master pursuant to the Prior Agreement and Moonwalk
had further caused Artist to commence recording of the second
lp-master (the "Second LP") required to be recorded and delivered

to EMIA thereunder.

D. Moonwalk and Artist have requested that EMIA enter into
a new agreement with Company upon terms and conditions which, by
Artist's judgment, shall be more favorable to Artist than those

contained in the Prior Agreement.
lt

: {¢
Goya) y
Page 1 of 75 MB
O328A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 3 of 77
6-27-85/4t:KB39/A

E. Conditioned upon the acknowledgements, agreements,
warranties and representations of Artist, Company and Anonymous
set forth hereinbelow, EMIA has agreed to terminate the Prior
Agreement and to enter into this Agreement containing terms and
conditions, which in the judgment of Artist, Company and
Anonymous are more favorable to Artist, Company and Anonymous
than those contained in the Prior Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Term:

 

a. EMIA hereby engages, and Company hereby agrees to
provide to EMIA, Artist's exclusive personal services in
connection with the production of records.

b. The term of this Agreement shall be for an initial
period (the "Initial Period") commencing on the date of delivery
of the Second LP being recorded by Artist pursuant to the Prior
Agreement and such Initial Period shall continue until one
hundred twenty (120) days thereafter. Company also hereby grants
EMIA three (3) options ("Options"), each to renew this Agreement
for that period specified beside each Option in the "Duration"
column of the OPTION PERIODS AND MASTER SCHEDULE below, said
Option Periods to run consecutively beginning at the expiration
of the Initial Period except as otherwise specified in this
Agreement. Each Option may be exercised by notifying Company in
writing at any time prior to the expiration of the then current
Period. In no event shall the entire term of this Agreement
exceed more than seven years in the aggregate.

OPTION PERIODS & MASTER SCHEDULE

 

 

Period of Minimum Number
This Agreement Duration of Masters
All Option The later of two (2) years 2 lp-masters
Periods or until one hundred and

twenty (120) days after
delivery to EMIA of the
Minimum Number of Masters
specified for the applicable
Period.

 

Page 2 of 75 Mo.
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 4 of 77
6-27-85/jt:KB39/A

2. Company and Artist:
Company represents, warrants and agrees that:

a. Company has a written contract with Artist (the
"Artist Recording Contract") as amended by the Artist Declaration
in the form of that marked as Exhibit "A" and attached hereto,
wherein Artist has agreed to perform exclusively for Company upon
such terms and conditions, including a term of sufficient
duration and otherwise containing appropriate provisions to allow
Company to perform all of its obligations under this Agreement.

b. Artist is the sole owner of the professional name
John Waite (sometimes referred to herein as the "Name"); to the
best of Company's knowledge, no other person has or will have the
right to use the Name and/or any other name that may be used upon
the mutual agreement between EMIA and Company or permit such
names to be used in connection with records; Company has the
authority to grant EMIA the right to use the Name and/or any
other Name that may be used upon the mutual agreement between
EMIA and Company, and that EMIA's use of the Name and/or any
other Name that may be used upon the mutual agreement between
EMIA and Company will not infringe upon the rights of any third

parties.
Cc. Intentionally deleted.

d. The Artist Recording Contract authorizes Company
to record masters for EMIA on all the terms and conditions of

this Agreement.

e. In the Artist Recording Contract, Artist
acknowledged and agreed that Artist's services in the record
field are of a special, unique, unusual, extraordinary and
intellectual character which gives them a peculiar value, the
loss of which cannot reasonably or adequately be compensated for
in damages in an action at law and that a breach of the
obligations under the Artist Recording Contract will cause
irreparable injury and damage entitling Company to seek
injunctive and other equitable relief.

£. Artist shall execute the Artist's Declaration in
the form of that marked as Exhibit’ "A" and attached hereto, and
Company shall submit same to EMIA no later than the date of

execution hereof.

g. In the Artist Recording Contract, Artist granted
to Company the right to authorize EMIA to enforce the provisions
of the Artist Recording Contract against Artist directly, either
in Company's name or in EMIA's own name, and Company does so

authorize EMIA.
Page 3 of 75 f | .

0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 391 gg) +t :KB39/A
4 ~ ~ : °

h. In the Artist Recording Contract, Company is
obligated to pay Artist compensation for his services at the rate
of not less than Six Thousand Dollars ($6,000) per annum during
the term hereof. During each year of this Agreement, Company
shall provide documentation, in a form satisfactory to EMIA, that
the aforesaid payments have been paid by Company to Artist. If
the California Civil Code §3423 is amended to provide that
minimum compensation under an enforceable personal services
contract theretofore entered into shall be a sum greater than Six
Thousand Dollars ($6,000) per annum, this Subparagraph 2.h. shall
be deemed automatically amended to provide for annual
compensation in the amount that the amended law specifies.
Company agrees that EMIA shall have the right at any time and
from time to time during the term hereof to pay Artist the
aforesaid minimum compensation specified directly on Company's
behalf. Any such payment made by EMIA shall reduce dollar for
dollar any royalties, advances and any other amounts otherwise
payable to Company hereunder.

i. Artist is under no disability, restriction or
prohibition respecting musical works that Artist can record for
EMIA except to the extent, if any, set forth in the Schedule of
Restricted Musical Works in the form of that marked as Exhibit
"B" and attached hereto.

Dec Company will keep and perform all of its
obligations under the Artist Recording Contract.

k. Company has the right to make this entire
Agreement and Company has not done or permitted to be done
anything which may curtail or impair any of the rights or grants
made herein.

i Company will not authorize Artist and Artist
agrees that Artist will not perform any selection embodied in a
master recorded hereunder for the purpose of making records for
anyone other than EMIA for the later of five (5) consecutive
years following the initial USA commercial release of the record
embodying the applicable master; or two (2) consecutive years
after the expiration or termination of this Agreement.

m. There are no liens, encumbrances and/or
obligations upon or with respect to the masters and; in
connection with the recording of the masters all costs of
recording, applicable union recording scale for all required
union fees and charges and all government taxes have been
accounted for by Company to EMIA, and all of the performers whose
services were rendered in connection with the recording of the
masters were contractually free to record for EMIA the selections

embodied in the masters.

Page 4 of 75 NB
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 6 of 77
6-28-85/jt:KB39/A

O°. The benefits to be derived by Company and Artist
pursuant to this Agreement are at least as favorable as could be
obtained by Company and Artist from other record companies.

p- The benefits obtained by Company and Artist
pursuant to this Agreement are commensurate with the present and
future value of the present and future rights conferred upon
EMIA,

q- The terms of this Agreement are more favorable to
Company and Artist than those of the Prior Agreement, which Prior
Agreement has, pursuant to Company's, Artist's and Anonymous’
request, been terminated in writing by EMIA, Moonwalk and
Anonymous prior to the execution of this Agreement.

ae When this Agreement is taken and viewed in its
entirety, there is no detriment suffered by Company, Artist,
Moonwalk and/or Anonymous by reason of entering into this
Agreement or terminating the Prior Agreement.

s. This Agreement was not only negotiated at "arms
length" but also as though Company, Artist, Anonymous and
Moonwalk were free of any further obligation under the Prior
Agreement.

t. The benefits accruing to Company, Artist and
Anonymous pursuant to this Agreement are conferred upon Company,
Artist and Anonymous effective as of the date of execution of
this Agreement and neither Company, Artist, or Anonymous will be
required to wait until the date which, except for this Agreement,
would have been the scheduled termination date of the Prior
Agreement, to enjoy such benefits for any reason.

u. This Agreement does not constitute either an
amendment to or an extension of the Prior Agreement, but is an
entirely new and separate agreement.

Vv. It would constitute an unjust enrichment to
Company, Artist and Anonymous if EMIA does not, by virtue of any
attempt by Company, Artist and/or Anonymous to invoke the
provisions of Section 2855 of the Labor Code of the State of
California and to claim that this Agreement is an amendment of,
an extension of, or otherwise the same as or part of, the Prior
Agreement for the purpose interpreting such Labor Code provision,
enjoy its rights under this Agreement for the full term hereof
and to the full extent of the requirements hereof relating to the
recording and delivery of master recordings featuring Artist's
performances.

Page 5 of 75 ME
O328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 7 of 77
6-27-85/jt:KB39/A

ce Recording Obligations:

 

In each Option Period of this Agreement, Company shall
record at least the number of masters shown in the "Minimum
Number of Masters" column in the OPTION PERIODS AND MASTER
SCHEDULE hereinabove and Company shall be responsible for timely
delivery of the required number of masters hereunder pursuant to
the terms of this Agreement including, without limitation,
Paragraph 6. hereinbelow; it being understood and agreed that
EMIA shall have the right to exercise all of its rights hereunder
relating to late delivery of masters regardless of the reason for
such late delivery. Notwithstanding anything to the contrary
contained in this Paragraph 3., nothing contained in this
Agreement shall obligate EMIA to make or sell records
manufactured from masters or to have Company, in fact, record or
deliver the "Minimum Number of Masters" specified in the OPTION
PERIODS AND MASTER SCHEDULE for any Option Period hereunder, and
EMIA shall fulfill its entire obligation (including advance
payments, if any) to Company as to unrecorded and/or undelivered
INasters by notifying Company prior to Company's recording the
applicable lp-master in writing not to record and/or deliver the
particular masters ("Notice") and by paying Company fifty percent
(50%) of the Approved Recording Fund for the Minimum Number of
Masters not recorded or delivered in the then applicable Option

Period.

4, Recording Fund:

a. Prior to the recording of each master to be
recorded hereunder, Company or "Producer" (as that term is
defined in Paragraph 9. hereinbelow) shall submit to EMIA for
approval a written proposal for the recording of each such master
which shall include a proposed budget ("Proposed Budget"). The
Proposed Budget shall be in substantially in the form marked as
Exhibit "C" and attached hereto and shall specify the number of
vocalists and/or musicians to be employed, an estimate of the
"costs of recording masters," including, without limitation,
applicable union scale to the Artist, vocalists, musicians,
conductors, arrangers (including "sketchers"), orchestrators and
copyists; Producer fees and advances, if any; studio rental
(including editing and mixing time) in connection therewith; and
the proposed time, date and place of the recording sessions
("Recording Costs"). Provided the particular Proposed Budget
does not exceed the applicable amounts in Column "B" below,
inclusive of Producer's fees and advances for the applicable
lp-master set forth in Column “A" below ("Approved Recording
Funai"), EMIA's approval of the amount of such Proposed Budget
shall not be necessary.

Page 6 of 75
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 8 ot gb, +.
i, i= J

:KB39/A

Column "A" Column "B"
First lp-master recorded and delivered

in the First Option Period (if applicable) . . . $250,000.00*
Second lp-master recorded and delivered

in the First Option Period (if applicable) . . . $250,000.00*
First lp-master recorded and delivered

in th

Secon
in th

First
in th

Secon
in th

* (Sub
herei

e Second Option Period (if applicable) .. $300,000.00*

ad lp-master recorded and delivered

e Second Option Period (if applicable) . . $350,000.00*
lp-master recorded and delivered

e Third Option Period (if applicable) . .. $400,000.00*

d lp-master recorded and delivered

e Third Option Period (if applicable) . .. $400,000.00*

ject to increase or decrease pursuant to Subparagraph 4.b.
nbelow)

 

amoun
lp-ma

0328A

b. EMIA hereby approves the greater of the following
ts as the Approved Recording Fund for the applicable
ster set forth below:

(i) In connection with the first lp-master
recorded and delivered to EMIA in the First Option Period
(if applicable):

(A) Two Hundred Fifty Thousand Dollars
($250,000.00); or

(B) The amount derived using the "Formula"
(as that term is defined in Subparagraph 4.c. (i)
hereinbelow) applicable to said lp-master; provided,
however, that the Approved Recording Fund payable
pursuant to this Subparagraph 4.b.(i)(B) shall not
exceed the sum of Five Hundred Fifty Thousand Dollars
($550,000.00).

(ii) In connection with the second lp-master
recorded and delivered to EMIA in the First Option Period
(if applicable):

(A) Two Hundred Fifty Thousand Dollars
($250,000.00); or

Page 7 of 75 ME
9 of 77

Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page
6-27-85/jt:KB39/A

(B) The amount derived using the Formula
applicable to said lp-master; provided, however that

the Approved Recording Fund payable pursuant to this
Subparagraph 4.b.(ii)(B) shall not exceed the sum of
Six Hundred Thousand Dollars ($600,000.00).

(iii) In connection with the first lp-master
recorded and delivered to EMIA in the Second Option Period

(if applicable):

(A) Three Hundred Thousand Dollars
($300,000.00); or

(B) The amount derived using the Formula
applicable to said lp~-master; provided, however, that
the Approved Recording Fund payable pursuant to this
Subparagraph 4.b. (iii) (B) shall not exceed the sum of
Six Hundred Fifty Thousand Dollars ($650,000.00).

(iv) In connection with the second lp-master
recorded and delivered to EMIA in the Second Option Period

(if applicable):

(A) Three Hundred Fifty Thousand Dollars
($350,000.00); or

(B) The amount derived using the Formula
applicable to said lp-master; provided, however that
the Approved Recording Fund payable pursuant to this
Subparagraph 4.b. (iv) (B) shall not exceed the sum of
Seven Hundred Thousand Dollars ($700,000.00).

(v) In connection with the first and second
lp-master recorded and delivered to EMIA in the Third Option
Period (if applicable):

(A) Four Hundred Thousand Dollars
($400,000.00); or

(B) The amount derived using the Formula
applicable to said lp-master; provided, however that
the Approved Recording Fund payable pursuant to this
Subparagraph 4.b.(v)(B) shall not exceed the sum of One
Million Dollars ($1,000,000.00).

(vi) Notwithstanding anything to the contrary
contained in this Subparagraph 4.b., the amounts specified
in Subparagraphs 4.b.(i), 4.b.(ii), 4.b.(iii) and 4.b. (iv)
may be reduced pursuant to Subparagraph 35.d. hereinbelow.

Page 8 of 75 IB.

0328A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 10 of 77
6-27-85/jt:KB39/A

Gn (i) The word "Formula shall refer to the
derivation of a recording fund for an applicable lp-master
(“Applicable Lp-Master") by computing an amount equal to
sixty-six and two-thirds percent (66-2/3%) of net royalties
accrued to Company hereunder with respect to sales in the
USA and Canada of albums manufactured from the lp-master
delivered hereunder immediately preceding the Applicable
Lp-Master ("Preceding Album"), less a reasonable reserve for
returns, from the date of release of said Preceding Album
until the end of the month preceding the commencement of
recording the Applicable Lp-Master (the "Calculation Date").

(ii) For the purpose of the above computation:

(a) Royalties shall not be counted with
respect to sales through a record club distributor,
plan, budget-line records, mid-line records or premium
records.

(b) Neither "Best of" nor “Live" lp-masters
shall be construed as either Applicable LP-Masters or
Preceding Albums.

(c) The Formula shall be utilized only in
the event that at least two (2) accounting statements
have been rendered with respect to the Preceding Album.
In the event that less than two (2) accounting
statements have been rendered as of the applicable
Calculation Date, the applicable Approved Recording
Fund shall be the amount set forth in Column "B”" with
respect to the Applicable LP Master provided that EMIA
shall recalculate the Approved Recording Fund when two
(2) accounting statements have been rendered in
connection with the Preceding Album and shall promptly
pay Company any amounts owing Company.

d. In the event that an lp-master is recorded outside
the jurisdiction of the AFM:

(i) Company or a Producer shall conduct the
recording sessions in accordance with the Approved Budget
for the masters specified therein and shall make all
arrangements for such sessions.

(ii) Company agrees that there will be no liens,
encumbrances and/or obligations upon or in connection with
the masters recorded and delivered hereunder.

(iii) If EMIA receives a claim for the payment of
any costs relating to the recording of masters hereunder

MME
Page 9 of 75

O32BA
_ Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 11 of 77
6-27-85/jt:KB39/A

and/or EMIA is requested to pay any costs for the recording
of any masters, then, in addition to any of EMIA's other
rights hereunder, seven (7) days after Company has been
notified of such request or claim, EMIA shall have the
unlimited unilateral right upon notice to Company to elect
to pay the Recording Costs incurred for any and/or all
Masters to be recorded hereunder, and any Recording Costs
paid by EMIA shall be deducted from the applicable Approved
Recording Fund otherwise payable to Company for recording
the particular masters, and such costs shall be recoupable
by EMIA from royalties otherwise payable to Company
hereunder.

(iv) Company agrees to furnish EMIA within
fourteen (14) days following delivery of masters recorded
hereunder a detailed accounting along with all documentation
relating to all costs paid for or incurred by or on
Company's behalf with respect to the recording of such
masters. If Company fails to comply with the above
provisions in this section and as a result of such failure
EMIA incurs sales and/or use tax liability in excess of that
amount EMIA would have otherwise incurred had Company
complied with such provisions ("Excess Tax"), then EMIA may
deduct from any amount payable to Company hereunder the
amount of such Excess Tax and/or recoup such amount from
royalties otherwise payable to Company hereunder.

(v) Subject to the terms of Subparagraph 35.d.
hereinbelow, EMIA shall pay to Company the applicable
Approved Recording Funds which are deemed to be advances
against and fully recoupable from royalties otherwise
payable hereunder in the following manner:

(A) With respect to every applicable
lp-master to be delivered hereunder:

(1) One-half (3) of the applicable
Approved Recording Fund within fourteen (14) days
following Company's notice to EMIA that Artist has
commenced recording of the applicable lp-master;
and

; (2) The balance within fourteen {14)
days following delivery to and acceptance by EMIA
of the applicable lp-master.

e. In the event that any lp-master to be delivered

heeunder is recorded within the jurisdiction of the AFM, the
following provisions shall be applicable:

j
Page 10 of 75 / |

0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 12 of 77
6-27~-85/jt:KB39/A

(i) Company or Producer shall conduct the
recording sessions in accordance with an approved budget for
the masters specified therein and shall make all
arrangements for such sessions.

(ii) Company agrees that there will be no liens,
encumbrances and/or obligations upon or in connection with
masters recorded and delivered hereunder and in connection
with the recording of such masters any applicable government
taxes shall be paid in full by Company.

(iii) All masters recorded and delivered
hereunder will be recorded under EMIA's current Phonograph
Record Labor Contract with the American Federation of
Musicians ("AFM") and all musicians who render services in
connection with the recording of such masters (including
instrumentalists, if any) will be paid the scale set forth
in the said Labor Contract and EMIA shall pay, on Company's
behalf, the contributions to the Pension Welfare Fund
required by Exhibit "B" thereto.

(iv) All American Federation of Television and
Radio Artists ("AFTRA") members whose performances are
embodied in the masters will be paid by EMIA, on Company's
behalf, the rates applicable under the current AFTRA Code of
Fair Practices for Phonograph Recordings. Company agrees to
be solely responsible for and to pay all royalties and/or
other sums payable to Artist, other performers and
Producer(s) and any other persons whose performances are
embodied on masters recorded hereunder. EMIA shall, if
necessary, also pay to the AFTRA Pension and Welfare Fund,
on Company's behalf, any contribution required to be made
under the AFTRA Code based on compensation to other
performers whose performances are embodied on masters
recorded pursuant to this Agreement and the same shall be
recovered from royalties to be paid by EMIA to Company
hereunder.

(v) The foregoing representations and. warran-
ties are respectively included for the benefit of AFM,
AFTRA, the AFM and AFTRA members whose performances are
embodied in the masters and EMIA, and may be enforced by AFM
and/or AFTRA or their respective designees, as the case may
be, and by EMIA,

(vi) Company shall furnish EMIA with copies of
all union contracts and/or union session reports so that all
payments may be made by EMIA, on behalf of Company, ina
timely fashion to the proper parties thereunder and if
Company fails to do so with the result that EMIA is required

Page 11 of 75 [Ie

0328A
.Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 13 of 77
6-27-85/jt:KB39/A

to pay any penalty sum for making a late payment under the
applicable union agreement and no monies are unspent in the
Approved Recording Fund, such payments shall be a direct
debt from Company to EMIA which, in addition to any other
remedy EMIA may have, EMIA may recover from any monies
payable to Company. Company hereby agrees to indemnify and
hold harmless EMIA from and against any claims arising out
of Company's breach of any of the terms and provisions
contained in this Paragraph 4.e.

(vii) Company shall arrange or shall cause the
applicable producer to arrange that all bills incurred with
respect to masters recorded hereunder pursuant to an
approved budget shall be sent to EMIA and Company shall
promptly send such bills to EMIA after having placed on such
bills sufficient identification so that EMIA may ascertain
the particular approved budget involved and the nature of
the bills, and written authorization for EMIA to pay such
bills.

(viii) EMIA shall pay the Recording Costs,
advances, fees and applicable government taxes incurred in
connection with such sessions up to the applicable Approved
Recording Fund and Company shall be responsible for any
excess. If EMIA pays any such excess, EMIA may, in addition
to any other remedy EMIA may have, recover such excess from
any monies payable to Company hereunder.

(ix) Company agrees to furnish EMIA within
fourteen (14) days following delivery of masters recorded
hereunder a detailed accounting along with all documentation
relating to all casts paid for or incurred by or on
Company's behalf with respect to the recording of such
masters. If Company fails to comply with the above
provisions in this section and as a result of such failure
EMIA incurs sales and/or use tax liability in excess of that
amount EMIA would have otherwise incurred had Company
complied with such provisions ("Excess Tax"), then EMIA may
deduct from any amount payable to Company hereunder the
amount of such Excess Tax and/or recoup such amount from
royalties otherwise payable to Company hereunder.

(x) Subject to the terms of Subparagraph 35.d.
hereinbelow and the terms of Subparagraph n.(iii) of Exhibit
"G" attached hereto and incorporated herein, EMIA shall pay
to Company the applicable Approved Recording Fund, which are
deemed to be advances against and fully recoupable from
royalties otherwise payable hereunder as follows:

Page 12 of 75 MB
0328A
. Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 14 of 77 |
6~27-85/4t:KB39/A

(A) With respect to every applicable
lp-master to be delivered hereunder:

(1) One-third (1/3) of the applicable
Approved Recording Fund within fourteen (14) days
following Company's notice to EMIA that Artist has
commenced recording of the applicable lp-master;
and

(2) If the total expenses, inclusive of
Recording Costs, fees and advances payable to
Company and the applicable Producer and applicable
government taxes paid by EMIA relating to the
recording of the applicable lp-master do not
exceed the applicable Approved Recording Fund, the
difference ("Recording Fund Difference") within
fourteen (14) days following delivery of the
applicable lp-master to EMIA unless EMIA has
reason to believe that all bills have not yet been
received by EMIA with respect to the recording of
the applicable lp-master in which case EMIA may
hold back from such Recording Fund Difference an
amount sufficient to cover such anticipated bills.

(xi) EMIA shall pay all applicable AFM Music
Performance Trust Fund and Special Payments arising from
EMIA's manufacture and sale of records embodying masters
delivered hereunder, and such payments shall be deemed to be
non-recoupable by EMIA.

£. No royalties shall be payable under this Agreement
if, at the time such rayalties would be payable, there are
recoupable payments or advances which have been either made
hereunder, or paid to Company, which recoupable payments or
advances were paid during or prior to the accounting period in
question and have not theretofore been recovered from royalties
as set forth herein, and only royalties in excess of such
unrecovered sums shall be payable hereunder.

5. Sound Recording Copyright:

a. With respect to any person whose services are
furnished by Company in connection with masters recorded
hereunder, including, but not limited to, Artist and/or any
person engaged to act as a Producer, Company has or shall have a
contract in which the person acknowledges that each master
embodying the results and proceeds of his services is prepared
within the scope of Company's engagement of his personal services
and is a work made for hire, or as part of an lp-master
constitutes a work specifically ordered by Company for use as a

Page 13 of 75 NE

0323A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 15 of 77
6-27-85/jt:KB39/A

contribution to a collective work and shall be considered a work
made for hire. Company further agrees that Company shall cause
each such person other than Artist to execute and deliver to EMIA
a "Declaration Re Collective Work and Power of Attorney" in the
form of that marked as Exhibit "D" and attached hereto and
Company shall cause Artist to execute the "Declaration Re
Collective Work and Power of Attorney" in the form of that marked
as Exhibit "E" and attached hereto.

b. With respect to each master recorded hereunder and
"sound recordings" or "phonorecords" or "copies" manufactured
therefrom (individually and collectively called the "Work"),
Company grants and assigns to EMIA all exclusive right, title and
interest in and to such Work throughout the Territory, including,
but not limited to, all rights of the owner of copyright
specified in 17 U.S.C. §106. Company agrees to execute and
deliver to EMIA, and Company grants to EMIA the Power of Attorney
in the form of that marked as Exhibit "F" and attached hereto
irrevocable and coupled with an interest to execute for Company
and in Company's name, all documents and instruments necessary or
desirable to effectuate the intents and purposes of this
Paragraph 5.b. and to accomplish, evidence and perfect the rights
granted to EMIA pursuant to this Paragraph 5.b., including, but
not limited to: documents to apply for and obtain all
registration of copyrights in and to any such Work, and documents
to assign such copyrights to EMIA,

6. Company's Master Delivery Obligations:

a. Subject to the terms of this Agreement, Company
agrees to have the masters required hereunder delivered as

follows:

(i) The first lp-master in each applicable Option
Period shall be delivered no later than four (4) months
following the commencement of the applicable Option Period.

(ii) The second lp-master in each applicable
Option Period hereof shall be delivered no earlier than
seven (7) months nor later than ten (10) months following
the delivery of the first lp-master in the applicable Option

Period.

b. Company shall not commence recording with the
intention of completing an lp-master until Company has delivered
the immediately preceding lp-master to EMIA.

Cc. If Company fails to deliver any lp-master required
hereunder within sixty (60) days after such lp-master was due as

Page 14 of 75 2
0328A 2
= |
_Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page oe nls. t:KB39/A
- - Jen

aforesaid and such failure does not arise from any action by
EMIA, EMIA in addition to any other rights or remedies which it
may have, may elect to terminate the term hereof by notice in
writing which termination shall be effective thirty (30) days
after such notice if Company fails to deliver such lp-master
auring such thirty (30) day period, and EMIA shall thereby be
relieved of any liability in connection with undelivered masters.

d. Masters shall not be deemed to be delivered
hereunder until such time as fully equalized, edited two-track
stereophonic tape copies of such masters acceptable to EMIA as
satisfactory for the manufacture and sale of records, ready for
the manufacture of final lacquer masters along with fully-proofed
final reference discs of such masters as well as all elements
necessary for EMIA to have complete "label copy” information with
respect to such masters including, without limitation, the title
of each selection embodied on the masters, the time of each such
selection and the publisher(s) of each such selection, any other
information that is to appear on labels and/or liners of records
hereunder, all "sideman" clearances, all musical licenses at the
rates specified herein for selections embodied on the masters as
well as all other elements and approvals required for EMIA to
manufacture records from such masters have been accepted by an
authorized employee of EMIA at the address for purposes of
serving notices on EMIA or at such other location as EMIA may
advise Company by written notice from time to time. Company
further agrees to irrevocably direct in writing the person who
has possession of the multi-track tapes of masters recorded
hereunder that such multi-track tapes are EMIA's property and
that. such person shall be obligated to deliver such multi-track
tapes to EMIA upon EMIA’s written request.

e. With the exception of Paragraph 11. hereof, for
purposes of this Agreement, more than one (1) lp-master intended
to be initially used in the manufacture of an album shall
nevertheless be deemed to be one (1) Ip-master.

7. Accounting and Audit Rights:

a. EMIA will, within sixty (60) days after the first
day of April and the first day of October of each year (or any
other semiannual accounting periods EMIA may adopt for a majority
of its recording artists), compute the total aggregate royalties
earried by Company and Anonymous pursuant to this Agreement for
the preceding six (6) month period, and will, subject to the
terms of Subparagraph n. of Exhibit "G" attached hereto and
incorporated herein, remit to Company and Anonymous an accounting
statement and the net amount of such royalties as may be due, if
any, after deducting any and all unrecouped advances and

Page 15 of 75 j
0328A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 17 of 77
o-28-85/5t:KB39/A

chargeable costs under this Agreement or the Prior Agreement
which were made during or prior to the close of the applicable
accounting period,

om At any time within three (3) years after any
royalty statement is rendered to Company and Anonymous hereunder,
Company and Anonymous shall have the right to give EMIA written
notice of either party's intention to examine EMIA's books and
records with respect to such statement ("Audit Notice"). Such
examination shall be commenced at a mutually convenient time and
conducted at Company's and/or Anonymous’ sole cost and expense,
by an independent certified public accountant or attorney
designated by Company and/or Anonymous who is not then engaged in
an outstanding examination of EMIA's books and records on behalf
of a person other than Company and/or Anonymous and who certifies
that (i) he will conduct such examination in accordance with the
then current rules and regulations of the applicable society of
Certified Public Accountants; and (ii) such examination shall be
made in accordance with generally accepted accounting principles.
Such examination shall be made during EMIA's usual business hours
at the place where EMIA maintains the books and records which
relate to Company and/or Anonymous and which are necessary to
verify the accuracy of the statement or statements specified in
Company's and/or Anonymous’ Audit Notice to EMIA, and Company's
and Anonymous’ examination shall be limited to the foregoing.
Company's and Anonymous' sole right to inspect EMIA's books and
records shall be as set forth in this paragraph, and EMIA shall
have no obligation to produce such books and records more than
once with respect to each statement rendered to Company and/or
Anonymous. Without limiting the generality of the foregoing,
EMIA shall have no obligation to furnish Company and/or Anonymous
with any books and/or records that do not specifically show sales
or gratis distributions of phonograph records as to which
royalties are payable to Company and/or Anonymous hereunder.
Except with respect to statements involved in any Audit Notice
given by Company and/or Anonymous as prescribed in the first
sentence of this paragraph, each royalty statement rendered to
Company and/or Anonymous shall be final, conclusive and binding
on Company and/or Anonymous and shall constitute an account
stated. Company and/or Anonymous shall be foreclosed from
maintaining any action, claim or proceeding against EMIA in any
forum or tribunal with respect to any statement or accounting due
hereunder unless such action, claim or proceeding is commenced
against EMIA in a court of competent jurisdiction within three
(3) years after the date of such statement or accounting is
rendered.

c. Notwithstanding anything contained in Subparagraph
7.b. hereinabove to the contrary, it is understood and agreed
that with respect to each accounting period hereunder, Company
and Anonymous shall in the aggregate, be entitled to no more than

Yo
Page 16 of 75

0328A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 18 of 77
6-28-85/4jt:KB39/A

one (1) examination of EMIA's books and records for each such
period (regardless of whether such examination was initiated by
Company or Anonymous) and that:

(i) the benefits of any settlement, compromise
or final judgment obtained by either party shall
proportionally accrue to the other (if applicable
hereunder); and

(ii) any such settlement, compromise or final
judgment obtained by either party shall be final and binding
on both Company and Anonymous whether or not such party
elected to join in such examination or action;

(iii) copies of any Audit Notices shall be sent
to all parties hereto so that the party who does not send
such Audit Notice may elect to join in such examination.
The party receiving a copy of such Audit Notice shall be
permitted to elect to join in such examination only if
notice of such election is received by EMIA within twenty
(20) days of the date of the Audit Notice.

8. Royalty Provisions:

a. In consideration of (i) the copyright ownership
provided herein, (ii) EMIA's right to use Artist's name and
likeness as provided herein, and (iii) the other agreements,
representations and warranties contained herein, EMIA agrees to
pay Company in connection with records manufactured from masters
recorded hereunder a royalty on net sales of records manufactured
from masters delivered hereunder, computed and paid pursuant to
the provisions of Exhibit "G" attached hereto and incorporated by
reference herein. Such royaity shall include royalties due to
Artist and all other artists, musicians, performers, Producer(s)
and A & R personnel (other than those employed by EMIA), and all
union payments which become or may become due by reason of EMIA's
exploitation of the masters delivered hereunder (other than
masters recorded within AFM jurisdiction at EMIA's request). It
is understood and agreed that EMIA shall have the right, at its
sole option, to calculate royalties payable to Company and
Anonymous on a wholesale basis, in which event the royalty rates
at which royalties are payable hereunder shall be adjusted by
EMIA accordingly, it being further understood that any such
recalculation on a wholesale basis shall not diminish the
royelties payable hereunder.

b. Notwithstanding anything to the contrary contained
herein; (i) EMIA shall have no obligation to pay royalties upon
records sold by EMIA to a person who is licensed to manufacture
records outside the USA ("Foreign Associate") utilizing masters
owned by EMIA on which sales EMIA does not collect a royalty,

Vee
Page 17 of 75 [IP

0323A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 19 of 77
~28-85/3t:KB39/A

pressing or other license fee ("Ex Fee Record") until the Foreign
Associate sells the Ex Fee Record to its customer and for royalty
computation purposes hereunder the sale of such Ex Fee Record
shall be deemed made at the time when and in the country where
the Foreign Associate made its sale. (ii) The sale to a Foreign
Associate of an Ex Fee Record which embodies any Owned
Composition (as "Owned Composition" is defined in Subparagraph
12.c. below) shall not give rise to an obligation to pay USA
mechanical license royalties, but such Ex Fee Record shall be
subject to the payment of mechanical license royalties by the
Foreign Associate at the rate applicable in the country of sale
when and if the Foreign Associate sells the applicable Ex Fee
Record to its customer.

Cc. Notwithstanding anything to the contrary contained
herein, with respect to sales of records hereunder by EMIA's
licensees in East Germany, Hungary, Czechoslovakia, Poland,
U.S.S5.R., Romania, and Bulgaria, EMIA's obligation to pay
royalties hereunder shall be limited to fifty percent (50%) of
the hard currency receipts actually received by or credited to
EMIA in the USA from EMIA's applicable licensees, provided that
in no event shall such royalty exceed that which would be payable
in the event the other applicable royalty provisions contained in
this Agreement applied to such sales.

d. Notwithstanding anything to the contrary contained
in this Agreement, EMIA agrees to pay royalties in connection
with Compact Discs (as that term is defined in Paragraph 14.p.
below) released hereunder which are manufactured from masters
recorded hereunder a royalty calculated in accordance with and
subject to the terms, conditions and provisions contained in this
Agreement save that, such royalty will be the same number of
pennies as would be payable if the same masters were embodied on
the corresponding analogue record (or, if no corresponding
analogue record exists, the tape record equivalent thereof) or,
if no such analogue record (or tape record equivalent thereof)
exists, of such album which in the reasonable opinion of EMIA
contains similar material to that embodied on such Compact Disc
provided that the packaging deduction specified elsewhere in this
Agreement shall be applied thereto. The aforesaid royalty for
Compact Discs shall be applicable for a period which shall extend
for the earlier of (i) three (3) years following the first
accounting period in which royalties are payable for the sale of
Compact Discs or (ii) June 30, 1987. After such period Company
and EMIA shall negotiate in good faith with respect to a royalty
applicable to further exploitation of Compact Discs and, provided
further, that EMIA shall have the right to exploit Compact Discs
embodying masters delivered hereunder during such negotiations.

Page 18 of 75
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 20 of 77
-28-85/3t:KB39/A

9. Individual Producer of Masters:

 

Notwithstanding anything to the contrary contained
herein, each individual producer of masters hereunder
("Producer") shall be subject to the mutual approval of EMIA and
Company unless there is a dispute between Company and Artist with
respect to the use of the particular proposed individual
producer's services hereunder in which case the Producer to
produce the applicable masters shall be mutually approved by EMIA
and Artist. Subject to the provisions of Paragraph n. of Exhibit
"G" attached hereto and incorporated herein, Company and
Anonymous shall be solely responsible for the payment of
royalties and advances to each Producer of masters hereunder and
agrees to indemnify and hold EMIA harmless from any claims and
expenses (including reasonable attorney's fees) to the contrary.
In the event EMIA agrees to pay any advances and/or royalties to
a Producer, EMIA shall reduce the applicable Approved Recording
Fund and/or royalty rates hereunder by the advances and/or
royalty rates payable by EMIA to such Producer. Company shall
cause each Producer to sign and return to EMIA a Producer's
Declaration in the form marked as Exhibit "H" attached to this
Agreement prior to utilizing such Producer's services hereunder.
Notwithstanding anything contained herein to the contrary, EMIA
shall have the right to approve all Producer advances and all
Producer royalty rates in excess of three percent (3%) of the
retail list price.

10. Applicable Laws:

This Agreement shall become effective only when
executed by an authorized agent of Company, Anonymous and an
authorized signer on behalf of EMIA. It shall be deemed to have
been made in the State of New York and its validity,
construction, breach, performance and operation shall be governed
by the law of the State of New York applicable to contracts made
and to be performed in the State of New York and all parties
hereto agree that any action brought be either party hereto shall
only be adjudicated by the courts of the State of New York.

11. Mechanical License Provisions;

a. Company and Anonymous agree that in connection
with each record manufactured from masters recorded hereunder
Company and/or Anonymous shall grant to EMIA or cause the
publisher thereof to grant to EMIA a mechanical license for the
USA and Canada for each selection at the statutory rate for a
musical composition with a playing time of no longer than five
(S) minutes ("Standard Musical Composition") current at the time
any record embodying such selection is first manufactured
hereunder ("Statutory Rate") for each record sold at EMIA's
invoiced price and not returned; provided, in no event shall the
combined rates for all selections in an album manufactured from

Page 19 of 75
0328A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 21 of 77
6-27-85/jt:KB39/A

total of ten (10) times the Statutory Rate for a Standard Musical
Composition ("Standard Rate"); and provided further that in no
event shall the combined rates for all selections in a single
record exceed a total of two (2) times the Statutory Rate for a
Standard Musical Composition for each such single sold at EMIA's
invoiced price and not returned nor shall the combined rates for
all selections in a mini album exceed a total of four (4) times
the statutory rate for each such mini album sold at EMIA's
invoiced price and not returned. The combined rates for all
selections in an album manufactured from more than one (1)
lp-master shall be increased from the Standard Rate to an
increased combined rate in the same proportion as the then
current suggested retail list price for a single disc top-line
album bears to the suggested retail list price of such multiple
aise album. Notwithstanding the foregoing, EMIA shall pay
mechanical royalties only for selections embodied on records sold
and not returned.

b. Company agrees to indemnify and hold EMIA harmless
from rates in excess of the applicable amounts specified in
Subparagraph ll.a. above. If EMIA pays any such excess, such
payments shall be a direct debt from Company to EMIA which, in
addition to any other remedies available, EMIA may recover from
royalties or any other payments to be made by EMIA to Company.

12. Audiovisual:

From time to time during the term hereof, EMIA may
request Company to cause Artist to perform at sessions all of
which sessions shall be subject to Company's approval ("Approved
Sessions") for the purposes of embodying Artist's performances on
videotape and/or film ("Tapes").

a. Company and Anonymous hereby consent to EMIA's
production of the Tapes at the Approved Sessions as herein
outlined.

b. Company and Anonymous agree that EMIA is the sole,
exclusive and perpetual owner of the Tapes from inception
including, but not limited to, the sole, exclusive and perpetual
owner of all copyrights of any nature whatsoever in and to the

Tapes.

c. Company and Anonymous consent to the exhibition
and exploitation of the Tapes by EMIA and its licensees for such
purposes, at such times and places and in such media as
determined by EMIA, and Company and Anonymous agree that EMIA and
its licensees shall have the right to use all musical
compositions appearing on the Tapes that were written by Artist
in whole or in part or are owned or controlled by Company,

Page 20 of 75 IMB
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 22 of 77
6-27-85/jt:KB39/A

Anonymous and/or Artist directly or indirectly in whole or in
part or by a publishing company owned or controlled by Company,
Anonymous and/or Artist directly or indirectly in whole or in
part ("Owned Compositions") with no further payment for the
promotional use of such Owned Compositions, provided that Company
shall use its best efforts to cause a free synchronization
license to be granted for the commercial exploitation of the
Tapes.

d. (1) With respect to the exploitation of the Tapes
by means of theatrical distribution, non-theatrical distribution
(as that term is defined below), on television (including free,
pay, subscription, cable and CATV) and any other commercial
exploitation of the Tapes with the exception of the types of
exploitation of the Tapes specified in Paragraph 12.e. hereof,
EMIA agrees to pay as a royalty for such exploitation hereunder
fifty percent (50%) of EMIA's adjusted gross receipts (as that
term is defined below) after EMIA has recouped all Production
Costs (as that term is defined hereinbelow) relating to the Tapes
fron adjusted gross receipts and EMIA has reduced Company's and
Anonymous' share of such adjusted gross receipts by all amounts
payable by EMIA to Producers and Tapes directors.

(2) The amounts attributable to the Tape(s) for
purposes of Paragraph 12.d.(1) hereof shall be applied against
that portion of a given videotape program ("Program") which the
playing time of the Tape(s) as utilized in the Program bears to
the aggregate playing time of the Program.

e. (i) Company and Anonymous hereby agree that
EMIA and/or EMIA's licensees shall have the right to sell
and/or rent primarily for home use any form of reproduction
of the Tapes reproduced or manufactured hereunder. EMIA and
Company shall negotiate in good faith concerning a royalty
with respect to such sale and/or rental. Notwithstanding
the foregoing, EMIA and EMIA's licensees shall have the
right to sell and/or rent the devices specified in this
paragraph pending agreement between EMIA and Company as to
the royalty to be paid in connection with such sale and/or
rental.

(ii) With respect to the exploitation of the
Tapes or any portion thereof in generic television
commercials (as that term is defined below), EMIA agrees to
pay hereunder, twenty-five percent (25%) of EMIA's total
revenues from such exploitation of the Tapes prorated on the
basis of that portion of each generic television commercial
which the playing time of the Tapes, as utilized in each
generic television commercial, bears to the playing time of
other artists' audiovisual performances contained in each

Page 21 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 23 of 77
6-27-85/jt:KB39/A

generic television commercial after recoupment of the
Production Costs of the Tapes embodied in each such generic
television commercial.

f. In connection with the Tapes, EMIA's sole
,Obligation to Company and Anonymous is to make the payments
specified in Paragraph 12.d. and e. hereof.

g. For purposes of this Section 12., the term
"commercial exploitation" shall mean that use of the Tapes for
which EMIA receives money with the exception of Paragraphs
12.e.(i) and 12.e.(ii) hereof.

h. EMIA shall create an account with respect to
‘revenues derived from the exploitation of and Production Costs of
‘the Tapes ("Tape Account"). The Tape Account shall not be
cross-collateralized with Company's record royalty account
hereunder, provided, however, that fifty percent (50%) of
Production Costs incurred with respect to the Tape(s) made for
promotional use may be recouped from the Tape Account and/or all
record royalties hereunder.

i. During the term of this Agreement Company shall
not permit Artist to render musical performances on videotape or
film for anyone other than EMIA for the purpose of the
manufacture and sale of any form of reproduction of such
performances reproduced or manufactured and sold primarily for
‘home use.

j. The words "non-theatrical distribution" shall mean
any use of the Tapes on airlines, ships at sea, or in
institutions, churches, etc., but shall specifically exclude the
types of exploitation of the Tapes specified in Paragraph l2.e.
hereof.

k. The words "adjusted gross receipts" shall mean
EMIA's gross receipts (as that term is defined below) relating to
the exploitation of the Tapes with the exception of Paragraph
‘12.e. hereof less (i) the greater of (a) a distribution fee equal
to twenty-five percent (25%) of EMIA's gross receipts from such
‘exploitation of the Tapes; or (b) the distribution fee charged
‘EMIA by a subdistributor; (ii) Production Costs; (iii) a
reasonable reserve for union payments in connection with the
‘Tapes; and (iv) all synchronization fees paid to publishers of
‘selections embodied on the Tapes.

1. The words "gross receipts" shall mean all sums
received by EMIA in connection with the exploitation of the Tapes
(with the exception of the exploitation of the Tapes as specified
in Paragraphs 12.e.(i) and 12.e.(ii)) after deducting any taxes

i,
Page 22 of 75
QO328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 24 of 77
6-27-85/jt:KB39/A

paid or payable arising from the aforesaid exploitation of the
Tapes.

Mm. For the purpose of this Section 12., Production
Costs shall be deemed to include all costs incurred and/or paid
by EMIA in connection with the production of the Tapes including
but not limited to (i) video master tape duplication costs; (ii)
broadcast system transfer charges; (iii) shipping and freight
charges and (iv) all mechanical licensing fees paid to
publishers.

n. The words “generic television commercials" shall
mean advertisements for radio stations on television using the
visual portion of Tapes.

oO. EMIA shall consult with Company regarding the
budget for Tapes produced hereunder provided that in the event of
any dispute EMIA's decision shall be final.

13. Force Majeure:

a. If at any time during the term hereof by reason of
any act of God, fire, earthquake, flood, explosion, strike, labor
disturbance, civil commotion, act of Government, its agencies or
officers, any order, regulation, ruling or action of any labor
union or association of artists, musicians, composers or
employees affecting EMIA, its subsidiaries or affiliates or the
industry in which it is or they are engaged or any shortage of or
failure or delays in the delivery of materials, supplies, labor
or equipment, or any other cause or causes beyond the control of
EMIA, any affiliate or subsidiary, whether of the same or any
other nature; (a) the enjoyment by EMIA, its subsidiaries or
affiliates of any rights, privileges or benefits hereunder,
including, without limitation, the recording of masters or the
manufacture, sale or distribution of records, is delayed,
hampered, interrupted or interfered with, or otherwise becomes
impossible or impracticable; or (b) the performance of EMIA's
obligations hereunder is delayed, hampered, interrupted or
interfered with, or otherwise becomes impossible or
impracticable, then EMIA may upon notice to Company suspend the
term of this Agreement for the duration of any such contingency.
The duration of the term of the Agreement shall be extended by a
number of days equal to the total of all such days of suspension.

b. Notwithstanding anything to the contrary contained
in Subparagraph 16.a. hereinabove, if any suspension thereunder
(i) does not affect most of the major companies in the phonograph
record industry and (ii) continues for more than six (6)
consecutive months, then Company may terminate this Agreement by
notice to EMIA, which termination shall be effective on midnight

Me
Page 23 of 75

O228A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 25 of 77
6-27-85/jt:KB39/A

of the tenth (10th) day after such notice is given if during such
ten (10) day period said suspension is not discontinued by EMIA.

14. Definitions:

a. The word "person" means a person, firm association
or corporation,

b. The word "selection" means a single musical work
(including a medley), story, poem or similar work, irrespective
of length,

c. The word "master" means any original recording of
a selection not theretofore recorded by Artist which is
acceptable to EMIA as satisfactory for the manufacture and sale
of records and which embodies a performance by Artist of a
selection approved by EMIA. Masters shall not contain selections
designed to appeal to a specialized or limited market including,
but not limited to, gospel, Christmas, children's music or any
other such special interest group. Further, Artist's
performances on masters hereunder shall be of the same quality
and style as those recordings of Artist that originally induced
EMIA to enter into this Agreement with Company for the services
of Artist. The word “master" includes the original recording and
all derivatives therefrom, including, without limitation,
mix-down tapes and lacquer masters produced therefrom.

d. The noun "record" means any device by which sound
may be recorded for later transmission to listeners, whether now
known or unknown and howsoever used, whether embodying sound
alone or synchronized with or accompanied by visual images. The
noun "record" does not include a "master" as defined above or a

"permitted recording" as defined below.

e. The phrase "lp-disc" means a 12 inch, 33-1/3 rpm,
long playing disc-type record or its tape record equivalent,
embodying thereon not less than eight (8) nor more than twelve
(12) selections.

£. The word "tape record" mean a record recorded on
magnetic tape, whether reel-to-reel, continuous loop or other-
wise.

g. The word "album" means one (1) or more lp-discs
embodying more than one selection on each side and released in
one (1) package, or the tape record equivalent thereof, provided
that in the USA during the term hereof, there shall be no
multiple disc albums released absent the mutual consents of EMIA

and Company.

Page 24 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 26 of 77
6-27-85/jt:KB39/A

h. The word “lp-master" means a set of masters
sufficient to constitute a lp-disc.

i. The words “special markets plan" mean a marketing
plan designed for ultimate distribution of all types of records
to consumers through such methods including, but not limited to,
methods commonly known in the recording industry as "direct mail
to consumers" and “key outlet marketing." Distribution of
records on top-line or budget-line through usual channels of
distribution, or through a record club distribution plan and/or
as premiums are hereby excluded from the foregoing definition.

j. The words "permitted recording" mean (i) sound
tracks for motion pictures, (ii) recordings for broadcasts of
radio programs and television programs; and (iii) library service
electrical transcriptions other than those which embody a
selection recorded for EMIA as to which the restrictive period
has not expired.

k,. The letters "USA" mean the United States of
America, its territories and possessions.

1. The words "single record" or "single" mean a
disc-type record, regardless of size or playing speed embodying
not more than one (1) selection on each side, or the tape record
equivalent thereof.

m. The word "royalties" as used in this Agreement
inciude all royalties (excluding mechanical royalties) payable
under this Agreement.

n. The term "net sales of records" shall refer to (i)
in the case of sales by EMIA the aggregate number of records
sold, for which EMIA has been paid or credited, in each
applicable royalty category after deducting returns, rebates and
credits on records returned in each royalty category, provided
that EMIA shall liquidate reserves within four (4) accounting
periods following the initial withholding thereof; and (ii) in
the case of sales by EMIA's licensees of the same quantity of
records for which EMIA is paid or credited. Returns shall be pro
rated between free goods and sold records in accordance with
EMIA's then standard accounting procedures.

oO. (i) The term "retail list price” shall be
deemed to mean the retail list price less all taxes and a
container deduction of ten percent (10%) of the retail sales
price for seven inch (7") singles in other than a factory
crafted sleeve, twelve inch (12") singles and mini albums;
twelve and one-half percent (123%) of the retail sales price
for albums in a single fold cover; fifteen percent (15%) of

Page 25 of 75 IB

0323A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 27 of 77
v-27-85/ jt: KB39/A

the retail list price for albums in a double-fold cover or
including a special insert; and twenty percent (20%) of the
retail list price for tape records and Compact Discs.

(ii) The words "retail list price" shall further
mean (a) the retail price suggested by the manufacturer in
the USA for records sold in the USA; (b) the retail price
suggested by the manufacturer in Canada for the records sold
in Canada; and (c) in countries outside the USA and Canada,
the suggested retail list price either in the country of
manufacture or the country of sale, depending upon which
such price EMIA's reporting licensee utilizes in computing
fees payable to EMIA.

(iii) Notwithstanding the foregoing, if, at the
end of a period for which royalties are being computed
hereunder, no retail list price for the particular record is
suggested or recommended by the manufacturer in the relevant
country, then for royalty accounting purposes hereunder with
respect to that country the basis upon which royalty
computations shall be made ("Base"), shall be determined by
the method then in general use in the phonograph record
industry in that country for arriving at a Base, such as (a)
utilizing the retail price agreed upon by the phonograph
record industry generally and the local mechanical rights
society for copyright accounting purposes; (b) determining
the prices at which various classes of phonograph records
are customarily available to purchasers through retail
outlets in that country by means of an averaging or sampling
of data gathered through a survey undertaken by or for the
phonograph record industry; or (c) applying a percentage
retail markup to the wholesale prices for various classes of
records established by a similar process. If at that time
no method is in general use in the phonograph record
industry in that country for arriving at a Base, then EMIA
or its applicable licensee will establish the Base by use of
one of the methods described in the preceding sentence but
applied only to such licensee's own various classes of
EMIA's phonograph records and not on an industrywide basis.
From the Base as determined above, there shall be deducted
such sales or other taxes levied on sales as are recovered
directly or indirectly as part of the selling price and the
appropriate container deduction provided for elsewhere in
this Agreement unless in the determination of Base those
deductions were previously made. In no event shall the Base
for sales by the applicable licensee of EMIA in a given
country be lower than the Base utilized by such licensee in
that country in accounting for fees payable to EMIA.

Page 26 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 28 of 77
6~28-85/jt:KB39/A

Pp. The words “compact disc" shall mean a 120 mm
diameter (or such other size) disc-type record primarily
repreducing sound (whether or not synchronized with or accom-
panied by visual images) the signals of which are read and
transmitted from such record by means of a laser.

q. The word "Territory” shall mean the universe
including, but not limited to, the Solar System.

r. The words “budget line records" mean a record
which bears a retail list price at the date of release of
three-fourths (3/4) or less of the then current retail list price
for the substantial number of top line records in that particular
category.

15. Permitted Recordings:

Company's right to authorize Artist to make any
"permitted recording" does not include the right to authorize any
person other than EMIA to use such permitted recording or any
Component thereof for the purpose of manufacturing, distributing,
selling, advertising or exploiting audio and/or audio visual
records for home use either during the term of this Agreement or
thereafter if such permitted recordings were recorded during the
term of this agreement. Company agrees that if Artist should
make any permitted recording, Artist will do so only under a
written contract expressly prohibiting its use by any person
other than EMIA for any purpose other than that for which such
permitted recording was originally made. Conditioned upon EMIA's
obtaining all necessary rights and licenses from any other person
involved, Company agrees that any performance by Artist during
the term of this Agreement for a person other than EMIA may be
used by EMIA in the manufacture, distribution, sale, advertising
and exploitation of records upon the same terms and conditions as
are applicable under this Agreement to records manufactured from
masters recorded for EMIA during the then current period except
there shall be no advances payable with respect to such permitted
recordings used by EMIA nor shall such permitted recordings he in
satisfaction of the Minimum Number of Masters to be recorded in
such period unless EMIA agrees to the contrary in writing. If
any controversy should arise or litigation be brought in respect
of FMIA's rights under this Paragraph 15., Company and Artist
agree to cooperate fully with EMIA in connection therewith.

16. Indemnification by Company:

Company and Anonymous agree (as applicable) to
indemnify and hold EMIA harmless from any third party claims,
damages, expenses (including reasonable attorney's fees) and
litigation which may come about because of any breach or claimed
breach of any representation, warranty or

Page 27 of 75
03238A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 29 of 77

Om eum Oss pee Ha ee

agreement by Company and/or Anonymous contained in this
agreement, it being understood that EMIA may withhold sums
otherwise due Company and/or Anonymous hereunder in amounts
reasonably related to such claim(s) until such time as such
claim(s) are reduced to a final judgment by a court of competent
jurisdiction or are settled pursuant to an agreement which has
been approved in writing. If EMIA settles a claim relating to
Company and/or Anonymous (as applicable) without Company's and/or
Anonymous's (as applicable) prior written consent, Company or
Anonymous shall not be liable for indemnifying EMIA for the
amount of the settlement, but will be liable for expenses
(including reasonable attorney's fees) which EMIA incurred up to
and including the date as of which the claim is settled. Company
and Anonymous (as applicable) will receive prompt notice by EMIA
of any litigation commenced and, at their own expense, Company
and Anonymous shall have the right to join in the defense of any
claim, demand or litigation which relates to Company and/or
Anonymous in connection with this agreement. If litigation is
not commenced within one (1) year after an aforesaid claim or
demand is made, EMIA shall release royalties withheld in
connection with said claim or demand.

17. Notices:

a. All notices, statements and payments which EMIA
may be required or desire to serve upon Company may be served by
depositing same, postage prepaid, in any mail box, chute or other
receptacle authorized by the United States Postal Service for
mail addressed to Company at the address below its signature, or
at such other address as Company may from time to time designate
by written notice to EMIA to the attention of the Secretary. The
date of service of any notice, statement or payment so deposited
shall be the date of deposit. A courtesy copy of each notice
shall be sent to Peter Shukat, Esq., Shukat & Singer, 111 West
57th Street, New York, New York 10019, provided that EMIA's
inadvertent failure to send any courtesy copy shall not be deemed
a breach of this Agreement, nor shall it affect the validity of
any notice sent to Company.

b. All notices, statements and payments which EMIA may
be required or desire to serve upon Anonymous may be served by
depositing same, postage prepaid, in any mail box, chute or other
receptacle authorized by the United States Postal Service for
mail addressed to Anonymous at the address below its signature,
or at such other address as Anonymous may from time to time
designate by written notice to EMIA to the attention of the
Secretary. The date of service of any notice, statement or
payment so deposited shall be the date of deposit. A courtesy
copy of each notice shall be sent to Steve Machat, Esq., 1 West
67th Street, New York, New York 10023, provided that EMIA's
inadvertent failure to send any courtesy copy shall not be deemed
a breach of this Agreement, nor shall it affect the validity of
any notice sent to Anonymous.

iS
Page 28 of 75
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 30 of 77
6-27-85/3t:KB39/A

Cc. All notices which Company and/or Anonymous may be
required or desire to serve upon EMIA may be served upon EMIA by
depositing the same, postage prepaid, in any mail box, chute or

other receptacle authorized by the United States Postal Service

for mail addressed to EMIA at the address in the heading of this
Agreement, attention Secretary, or at such other address as EMIA
tTMay from time to time designate by written notice to Company and
Anonymous. The date of service of any notice so deposited shall
be the date of deposit.

18. EMIA's Ownership of Masters and Related Rights:

Company and Anonymous acknowledge that EMIA is the
sole, exclusive, and perpetual owner of all masters from
inception, which ownership entitles EMIA among other things to:

a. The exclusive and perpetual ownership of all
duplicates of the masters and records manufactured therefrom and
the right to use and control the same and the performances
embodied therein.

b. The exclusive and perpetual right throughout the
Territory to manufacture, advertise, sell, lease, license or
otherwise use or dispose of records manufactured from or
embodying all or any part of the contents of the masters, or to
refrain therefrom, in any and all fields of use upon such terms
and conditions as EMIA may approve.

c. The perpetual right to use and publish and to
permit others to use and publish the names (including any
professional names heretofore or hereafter adopted), likenesses
of, and biographical material concerning all the performers who
recorded the masters and of Company, for advertising and trade
purposes in connection with the sale and exploitation of records
produced from the masters, or to refrain therefrom.
Notwithstanding anything to the contrary contained herein, in the
USA during the term of this Agreement, Company shall have the
right to approve Artist's likeness and EMIA's use of Artist's
nam2, which approval shall be deemed granted five (5) days after
Company is informed the applicable material is available for
inspection at EMIA's offices and EMIA shall use its best efforts
to cause its licensees to utilize such approved material.

d. The right to release records manufactured from the
masters under the name of "EMI America" or such other trade name
or mark as -EMIA may elect, provided that the initial USA
commercial release of each album recorded hereunder shall be on a
top~line label.

Page 29 of 75 ME
0328A
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 31 of 77
6-27-85/jt:KB39/A

e. The right to sell and exploit records manufactured
from the masters on which performances by other artists are
coupled and to sell records manufactured from the masters in
albums, which albums may contain pictures, prose and verse, and
records embodying performances of other artists.

i. EMIA's ownership and rights with respect to the
masters shall extend to all tapes and other physical devices
embodying performances made at recording sessions held pursuant
to the terms of this Agreement.

g. During the term of this Agreement, including all
renewals, extensions, days of suspension, and all periods added
by amendments or by other agreements: neither Company nor
Anonymous will authorize or permit Artist to perform and Artist
will not perform for the purpose of or himself engage in the
making of records for anyone other than EMIA; neither Company,
Anonymous nor Artist will authorize or permit the use of Artist's
name, likeness, or other identification for the purpose of
distributing, selling, advertising, or exploiting records for
anyone other than EMIA.

19, Other Termination Rights;

a. If Artist's voice should be materially and
permanently impaired, or if Company or Artist should fail, refuse
or neglect to comply with any of the material obligations of
Company hereunder, then, and in addition to any other rights or
remedies which it may have, EMIA may elect to terminate this
Agreement by notice in writing and shall thereby be relieved of
any liability in connection with undelivered masters.

b. No termination of this Agreement (whether by
Company or by EMIA) shall in any way limit or curtail any of
EMIA's rights, title, interest or privileges to or in connection
with any of the results and proceeds of Company's endeavors under
this Agreement or any rights or privileges of EMIA which continue
after the term of this Agreement ends.

20. Cure and Assignment Provisions:

The terms set forth in this Agreement and all
attachments hereto, constitute the entire agreement between EMIA
Company and Anonymous, all prior negotiations and understandings
being merged herein. Company and Anonymous represent that no
person acting or purporting to act on behalf of EMIA has made any
promises or representations upon which they have relied except
these expressly found herein. This Agreement may only be altered
by an instrument executed by the party sought to be bound by such
instrument. No failure by EMIA to perform any of its material

yy
Page 30 of 75

0328A
Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 32 of 77
6-28-85/jt:KB39/A

obligations under this Agreement shall be deemed a material
breach of this Agreement until Company and/or Anonymous has given
EMIA written notice of such breach and such breach has not been
corrected within forty five days after the giving of such notice.
With the exception of Company's requirement to timely deliver
masters hereunder, a breach by Company which is not capable of
cure and/or any breach hereof by Company, Anonymous or Artist for
which EMIA might obtain injunctive relief, no failure by Company
or Anonymous to perform any of its material obligations hereunder
shall be deemed a breach of this agreement until EMIA has given
written notice of such breach and such breach has not been
corrected within forty-five (45) days after the giving of such
notice. EMIA may assign this Agreement or any part hereof or any
rights hereunder to any person.

21. Waiver:

No waiver by EMIA of any breach by Company and/or
Anonymous of any term or condition of this Agreement shail
operate as a waiver by EMIA of any subsequent breach by Company
and/or Anonymous of any term or condition of this Agreement.

22. Time of Essence:

Time is of the essence of this Agreement and all of the
terms and provisions hereof.

23. Severability:

If the payments provided by this Agreement shall exceed
the amount permitted by any present or future law or governmental
order or regulation, such stated payments shall be reduced while
such limitation is in effect to the amount which is so permitted;
and the payment of such amount shall be deemed to constitute full
performance by EMIA of its obligations to Company and/or
Anonymous hereunder with respect to compensation during the time
when such limitation is in effect. If any part of this Agreement
is datermined to be void, invalid, inoperative or unenforceable
by a court of competent jurisdiction or by any other legally
constituted body having jurisdiction to make such determination,
such decision shall not affect any other provisions hereof, and

Page 31 of 75 V7
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 P
(26) age 33 | 5 4t:KB39/A

the remainder of this Agreement shall be effective as though such
void, invalid, inoperative or unenforceable provision had not
been contained herein.

24. Attorneys" Fees:

If any action or proceeding is instituted to enforce
any of the terms and conditions of this Agreement, and if any
party makes a written settlement offer (the “Settlement Offer")
in such action or proceeding, a party shall be entitled to
recover reasonable attorneys fees and costs incurred after the
date of the Settlement Offer in the event a final judgment is
later entered the monetary terms of which are more favorable to
such party than the monetary terms of the Settlement Offer. In
the event no such Settlement Offer is made, the prevailing party
in any such action or proceeding shall be entitled to recover
reasonable attorney's fees and costs.

25. Clause Headings:

The clause headings in this Agreement are for
information purposes only and do not form a part of this
Agreement.

26. Promotional Records:

EMIA shall provide Company with fifty (50) unmarked
copies of each album embodying an lp-master recorded hereunder.
No royalties shall be payable to Company with respect to such
albums supplied pursuant to this Paragraph 26. and Company
warrants and represents that such albums shall be used by Company
solely for promotional purposes.

27. Coupling Restriction:

Subject to Paragraph 28. hereinbelow, in the USA during
the term of this Agreement, EMIA shall not use masters recorded
hereunder on records on which performances of other artists are
embodied (except in the case of “Sampler" records, "Best of"
records and records licensed or distributed for background,
airline or other transportation use), provided that during the
term of this Agreement outside the USA, EMIA shall obtain
Company's consent in the event that any licensee of EMIA requests
permission to couple masters produced hereunder.

Page 32 of 75
O328A
_Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 34 of 77
i -28-85/3t:KB39/A

28. Greatest Hits:

a. In the USA during the term of this Agreement,
Company shall have the right to approve the selection of masters
to be embodied in "Greatest Hits" records, which approval shall
not be unreasonably withheld.

b. After the term of this Agreement, EMIA shall
consult with Company regarding the selection of masters to be
embodied on Greatest Hits records provided that EMIA's decision
shall be final in the event of any dispute.

29. Company Logo Credit:

EMIA shall afford Company a logo credit in a form to be
supplied by Company on each record solely embodying an lp-master
delivered hereunder and in all advertising placed by EMIA in
connection therewith, provided that EMIA's inadvertent failure to
include such credit shall not be deemed a breach of this
Agreement.

30. Selection of Singles:

 

a. In the USA during the term of this Agreement, EMIA
and Company shall mutually select the "A" side of each single
commercially released hereunder, provided that neither EMIA nor
Company shall unreasonably withhold consent with respect
therewith.

b, In the USA during the term of this Agreement,
Company shall select the master to be embodied on the "B" side of
each single record commercially released hereunder.

31. Release Commitment:

a. Solely as a condition precedent to EMIA's right to
exercise its remaining options hereunder, EMIA agrees to
commercially release in the then current period of this
Agreement, an album in the USA embodying each lp-master delivered
by Company pursuant to this Agreement. The aforesaid remedy in
this Subparagraph 31l.a. shall be Company's sole remedy for EMIA's
failure to release albums in the USA.

b. EMIA shall use reasonable efforts to ensure that
its licensees outside the USA and Canada release records

Page 33 of 75 ME
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 35 of 77
6-28-85/jt:KB39/A

embodying each lp-master delivered to EMIA pursuant to this
agreement.

32. Artwork:

a. During the term of this Agreement EMIA and Company
shall mutually approve all artwork in connection with albums
commercially released embodying masters recorded hereunder,
Company's approval shall be given or withheld in good faith and
shall be deemed granted if Company does not object within five
(5) business days after being informed that the applicable
artwork is available for inspection in EMIA's offices.

b. During the term of this Agreement, Company and
Capitol may mutually agree that Company shall prepare artwork in
connection with any album embodying an lp-master delivered
hereunder in which event Company shall prepare such artwork’
pursuant to a budget approved by EMIA ("Company Artwork").
Company agrees that manufacturing costs in connection with
Company Artwork shall not exceed EMIA's then standard packaging
costs. In the event that Company prepares Company Artwork with
respect to an album, the Company Artwork shall be submitted to
EMIA in time for EMIA to meet its fabrication and release
deadlines ("Deadlines"). The Company Artwork shall include cover
art, photographs, credits and liner notes. EMIA agrees to
utilize the Company Artwork in the form submitted by Company,
provided that the Company Artwork, in EMIA's judgment, is not
offensive, indecent, scurrilous or obscene, and Company
represents and warrants that the use by EMIA of the Company
Artwork will not infringe upon the rights of any third parties.
If Company does not submit Company Artwork to EMIA in time for
EMIA to meet its Deadline, EMIA shall prepare artwork for the
album which artwork shall be deemed approved by Company.
Notwithstanding anything to the contrary contained herein, the
copyright in and to all artwork, including without limitation,
Company Artwork, shall be and remain the property of EMIA,

c. In the event that Company pays all costs of
producing camera-ready artwork, Company shall own the copyright
in and to such artwork and shall grant EMIA a perpetual license
to use such artwork in connection with masters recorded

hereunder.

33. Remix Rights:

In the USA during the term of this Agreement, Company
shall have the first right to remix, re-edit, re-sequence or

Page 34 of 75 lr,
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 36 of 77
6-28-85/jt:KB39/A

otherwise alter an lp-master (the “Services") previously
delivered to and accepted by EMIA provided, however, that
Company's right to perform the Services shall be subject to the
following terms and conditions:

a. EMIA shall notify Company that EMIA desires
Company to perform the applicable Services ("Notice").

b. Company shall perform the particular Services
within five (5) business days following the Notice from EMIA
("Date").

c. If Company fails to complete the applicable
Services specified in the Notice to EMIA's satisfaction by the
Date, EMIA and/or EMIA's designee, shall thereafter have the
right to perform the applicable Services with no further
obligation or Notice to Company.

d. Company shall have no right to perform the
Services with respect to the resequencing of cassettes embodying
masters delivered hereunder.

34. Sideman Provision:

 

Nothing contained in this Agreement shall prevent or
prohibit Artist from performing as a "side person," background
vocalist or producer for the making of records for any person;
provided that Artist does not receive cover credit or credit as a
featured artist, Artist's likeness is not used, Artist's name is
not printed on the liner of such records in a size, style or
color of print any larger or more prominent than that size, style
or color of print used to credit any other side person on such
records, and a readable credit line is printed on the liner of
such record in substantially the following form:

"John Waite appears by courtesy of EMI America Records,
a division of Capitol Records, Inc."

35. Additional Payment:

 

a. Company and Artist have heretofore advised EMIA of
their intention to purchase that certain parcel of real property
located at
and all structures, fixtures and improvements thereon (the
"Darcel"), therefore, notwithstanding anything to the contrary
contained herein and in consideration of Company's agreement

 

 

Page 35 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 37 of 77
6-28-85/jt:KB39/A

herein to record and deliver all applicable required lp-masters
hereunder, EMIA hereby agrees to pay to Company the sum of Two
Hundred Thousand Dollars ($200,000.00) with fourteen (14) days
following the execution hereof ("Sum") which Sum shall be in
addition to any other payments to be made by EMIA to Company
hereunder, including, without limitation, the Approved Recording
Funds specified in Paragraph 4. hereinabove. It is hereby agreed
said Sum shall be held in Steven Machat's Client Escrow account
until such time as the final funding and closing of the pending
escrow for the purchase of the Parcel occurs, at which time, and
only at such time, may the Sum be disbursed. In the event of

any failure of the purchase of the Parcel occur or should Artist,
prior to such closing, suffer death, the Sum shall immediately be
returned to EMIA and not be subject to or a part of Artist's
estate. The Sum shall be deemed to be a demand loan solely to
Company and to Artist (but not to Anonymous) and a direct debt to
EMIA subject to the provisions of this Paragraph 35. and
Paragraph 36. hereinbelow.

b. Company agrees that EMIA may recover the Sum
(including any interest) or any part thereof, from: (i) any
monies otherwise payable by EMIA to Company or any other entity
owned and/or controlled by Company (excluding Anonymous) pursuant
to this agreement; and (ii) eighty percent (80%) of all monies
payable to Moonwalk pursuant to the Prior Agreement.

Cc. Concurrently with the execution of this Agreement,
Company shall execute and deliver to EMIA with respect to the Sum
the following:

(i) a Promissory Note in the form of Exhibit "I"
attached hereto;

(ii) a Security Agreement in the form of Exhibit
"J" attached hereto;

(iii) an executed filed and recorded second mortgage
relating to the Parcel in the form of Exhibit "K" attached
hereto (to be supplied by Company within five (5) days of
the closing of escrow on the Parcel);

(iv) such further documents as may be necessary to
evidence and perfect EMIA's security interest.

da. Notwithstanding anything to the contrary contained
herein, said Sum or the applicable portion of such Sum shall be
deemed debited to the royalty account hereunder as an unsecured

=

[Mx
Page 36 of 75

O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 38 of 77
0-28-85/jt:KB39/A

nonreturnable advance (and not a demand loan as aforesaid)
against and fully recoupable from any royalties payable by EMIA
to Company and Anonymous pursuant to this Agreement ("Advance")
upon the occurrence of the following events and in the following
manner:

(1) One quarter (1/4) of the then outstanding
balance of the Sum including interest shall be deemed an
Advance if at the time Company commences recording of the
first lp-master in the First Option Period, the full amount
of the Sum and all interest has not theretofore been
recovered pursuant to Subparagraph 35.b. above; and the
Approved Recording Fund shall be charged with such Advance
so that the amount payable by EMIA in connection with such
lp-master shall be correspondingly reduced; and

(2) With respect to the next three (3) lp-masters
to be recorded by Company (if applicable), a portion
("Portion") of the remaining unrecovered balance of the Sum
(including interest) which has not theretofore been
recovered pursuant to Subparagraph 35.b. hereinabove or
deemed to be an Advance (the "Balance"), which Portion shall
be determined by multiplying the Balance by a fraction, the
numerator of which is one (1) and the denominator of which
is the number of lp-masters remaining to be delivered in the
First and Second Option Periods hereof, shall be deemed to
be an Advance which shall be charged to such applicable
Approved Recording Fund so that the amount payable by EMIA
in connection with such lp-master shall be correspondingly
reduced.

36. Direct Debts:.

a. With respect to any provision of this Agreement which
provides that monies due to EMIA from Company shall be a direct
debt ("Debt"), Company, Artist, Anonymous and Moonwalk agree that
with respect to EMIA's recoupment of any such Debt from all
monies payable to Company hereunder and from eighty percent (80%)
of all monies payable to Moonwalk pursuant to the Prior Agreement
as the case may be, exclusive only of payments to third party
audio Producers of masters embodying Artist's performances
recorded and delivered to EMIA ("Record Revenues"), EMIA shall
recoup such Debt from the following sources of Record Revenues in
the following priority, with the first source listed hereinbelow
to be used by EMIA to the fullest extent necessary for such
recoupment before proceeding against the second source listed,
and so on until such Debt has been fully recouped by EMIA:

(i) the specified shares of audio record royalties
under this Agreement or under the Prior Agreement;

Page 37 of 75
O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 39 of 77
6-28-85/4t:KB39/A

(ii) the specified shares of audiovisual revenues under
this Agreement or under the Prior Agreement;

(iii) any other source of Record Revenues under this
Agreement or the Prior Agreement.

b. All sums due hereunder from Company, Moonwalk
and/or Artist to EMIA including any Direct Debts hereunder shall
be recovered pursuant to the following priorities:

(i) All Approved Recording Funds paid in
connection with any lp-master recorded by Artist including,
but not limited to, the Second LP (or debited pursuant to
Subparagraphs 35.d.(i) and (ii) hereinabove; and

(ii) All other advances paid to Company, Moonwalk
and/or Artist; and

(iii) All then current interest on the Sum; and

(iv) All then unrecovered principal due on the
Sum.

37. Miscellaneous Provisions:

Company, Artist, Anonymous and EMIA hereby further
acknowledge and agree that:

a. The provisions of Subparagraph n. of Exhibit "G"
attached hereto and incorporated herein shall be deemed to be of
the essence of this Agreement; and

b. At the time this Agreement is being executed,
Anonymous is employed by Company as Artist's manager. It is
therefore agreed that all amendments hereto shall require
execution by an authorized officer of Anonymous, Company and EMIA
for such time as Anonymous continues to be employed in such
capacity. In the event Company and/or Artist gives EMIA written
notice of the termination of Anonymous' engagement as Artist's
manager, no amendment hereto shall thereafter require execution
by Anonymous unless the effect of any such amendment (s) is to
reduce the royalties to be earned hereunder or to reduce the
maximum lp-master delivery requirements which may be exercised by
EMIA at its sole election. In the event EMIA should terminate
the term hereof prior to receiving all such lp-masters as may be
required hereunder ("Maximum Number of LP's") and thereafter
enter into a new agreement with Company, Artist or any other

Page 38 of 75 IE

0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 40 of 77
6-28-85/jt:KB39/A

entity for Artist's recording service ("New Agreement"),
Anonymous shall receive the specified percentage share of all
such sums payable to Anonymous under this Agreement for such
lp-masters embodying Artist's performances delivered pursuant to
the New Agreement which, when combined with all lp-masters
delivered hereunder, equals the Maximum Number of LP's.

c. Notwithstanding anything contained herein to the
contrary including without limitation the terms of Subparagraph
37.b. hereinabove, the execution by Anonymous shall not be
required with respect to any amendment which authorizes the
recoupability of expenses directly relating to the exploitation
of Artist's live performances and of masters recorded hereunder
(excluding direct advances to Company and/or Artist) which are
incurred by EMIA in the ordinary course of EMIA's record
manufacturing and distribution endeavors, for which Company
specifically authorizes the recoupment thereof from royalties
payable hereunder including, but not limited to, such expenses as
tour support, promotional video Production Costs and excess
"packaging" costs; whether or not Anonymous is then managing
Artist, and all such expenses shall be recouped (if agreed to by
Company) before any monies are paid to Anonymous or Company

i
Page 39 of 75

0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 41 of 77
v-Z£8-85/jt:KB39/A

hereunder and no monies shall be paid to any party until such

time as all applicable Approved Recording Funds have been

theretofore recouped from all royalties payable hereunder.
Very truly yours,

ACCEPTED AND AGREED TO: DIAMOND STRIPE, INC.

EMI AMERICA RECORDS, a division

 

  

 

Title:

 

   

/ ; An #athiorized Signer
i ( 7 VPI / Address:
Tipe } ; c/o Steven Machat, Esq.

An WuthorAzed officer 1 West 67th Street
New York, New York 10023

 

ANONYMOUS MUSIC, INC.

 

Address:

c/o Steven Machat, Esq.

1 West 67th Street

New York, New York 10023

ACKNOWLEDGED AND AGREED AS TO FORM AND CONTENTS INCLUDING WITHOUT
LIMITATION, ALL EXHIBITS ATTACHED HERETO:

MOONWALK MUSIC, INC.

Titles

 

 

 

Address:

c/o Steven Machat, Esq.

1 West 67th Street

New York, New York 10023

Page 40 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 42 of 77
—27~-85/3jt:KB39/A

EXHIBIT "A"

ARTIST DECLARATION

Date: Jul, 4 LIES

EMI AMERICA RECORDS, a division
of Capitol Records, Inc.

6920 Sunset Boulevard

Los Angeles, California 90028

Gentlemen:

You have advised me that you are about to enter into an
agreement with Diamond Stripe, Inc. ("Company") under the terms
of which you will undertake to distribute recordings embodying my
performances ("Agreement"). I have been advised of the terms of
the Agreement and acknowledge it is beneficial to me and I am
desirous that it be executed.

In order to induce you to enter said Agreement, I agree as
follows:

1. I warrant and represent that I am now under exclusive
contract with Company as to the services to be rendered pursuant
to the Agreement and said contract will continue in full force
and effect during the term of the Agreement including all
extensions, renewals and modifications thereof.

2. Company has the right insofar as I am concerned to
enter into the Agreement with you and to assume all of the
obligations, warranties and undertakings therein contained.

3. All of the warranties, representations and covenants on
the part of Company contained in thus Agreement concerning me are
true and correct and I hereby agree to be bound by same as though
I were a party to the Agreement.

4. I will duly and to the best of my ability perform and
discharge all of the obligations and undertakings contained in
the Agreement insofar as the same are required of me and which
Company has undertaken to procure me to do and perform in the
Agreement.

5. I also acknowledge that:

a. no direct payment will be made by you to me and
that. any royalties for performances that may be due on the sale

Page 41 of 75
O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 43 of 77
6-28-85/jt:KB39/A

of records pursuant to the Agreement shall be paid directly by
you to Company and Anonymous Music, Inc. ("Anonymous") and
provided that you have rendered accounting statements to Company
and made the payments specified therein, I shall look solely to
Company with respect to all artist royalties and Company will he
solely liable for artist royalties which may be due me.

b. I have read and understand all of the terms of the
Agreement including but not limited to those provisions requiring
the payment of specified shares of royalties and other sums
thereunder to Anonymous as set forth in Subparagraph n. of
Exhibit "G" attached to and incorporated into such Agreement.

Ca I also acknowledge that I have received
independent counsel unrelated to Anonymous and that I have
entered this Agreement without being subject to any coercion or
undue influence from any party.

6. If during the term of the Agreement or any extensions,
renewals or modifications thereof, Company shall cease to be
entitled to make my services available to you in accordance with
the terms of the Agreement, or if Company shall fail or refuse to
make my services available to you, I shall, at your request, do
all such acts and things as shall give to you the same rights,
privileges and benefits as you would have had under the Agreement
if Company had continued to be entitled to my services, and I
shall make the same available to you, and such rights, privileges
and benefits shall be enforceable on your behalf against me.

7. I do hereby acknowledge that my services are special,
unicue and extraordinary, the loss of which cannot be reasonably
or adequately compensated for in an action at law, and that in
addition to any rights you may have at law, you shall be entitled
to seek injunctive relief to enforce your rights hereunder.

8. If this Agreement is executed by more than one person
as Artist, the first person singular shall include the plural
wherever the context so requires.

9. I represent that I shall become a member of all unions
requisite for me to fulfill my obligations pursuant to this

Agreement.

10. For the express and direct benefit of EMIA, I further
acknowledge and agree that:

a. the benefits to be derived by me from the
Agreement are at least as favorable as could be obtained by me
from other phonograph record companies;

Page 42 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 44 of 77
v~27-85/jt:KB39/A

b. the benefits afforded me under the Agreement are
commensurate with the present value of the rights conferred upon
Capitol and their value in the future;

c. the terms of the Agreement are more favorable to
re than those of the "Prior Agreement" (as that term is defined
in the Agreement) which pursuant to my demand has been terminated
in writing by EMIA and Moonwalk Productions, Inc. as of a date
prior to the date of the Agreement;

d. viewing the Agreement as a whole, there is no
detriment suffered by me by reason of Company's entering into the
Agreement or by Moonwalk Productions, Inc. terminating the Prior
Agreement;

e. the Agreement was negotiated not only at arms'
length but as though I was free of any obligation under the Prior
Agreement;

' £. the benefits accruing to me hereunder are
conferred effective as of the date of execution of the Agreement
and I will not be required to wait until the date which, except
for the Agreement, would have been the scheduled termination date
of the Prior Agreement, to enjoy such benefits for any reason;

g. the Agreement does not constitute an amendment to
or an extension of the Prior Agreement, but is an entirely new
and separate agreement;

h. it would constitute an unjust enrichment to me if
EMIA does not, by virtue of any attempt by me to invoke the
provisions of Section 2855 of the Labor Code of the State of
California and to claim that the Agreement is an amendment of,
an extension of, or otherwise the same as or part of the Prior
Agreement, for purposes of interpreting said Labor Code
provision, enjoy its rights under the Agreement for full term
hereof and to the full extent of the requirements hereof relating
to the delivery of master recordings featuring my performances,

Very truly \ so
WR

JOHN WAILTE

 

Page 43 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 45 of 77

F
OO" BIiTUuwy,

a
~

Exhibit "B"

SCHEDULE OF RESTRICTED MUSICAL WORKS

IMPORTANT INSTRUCTION

1. If there are any musical works you cannot record for EMIA
because of a restriction in a previous record contract,
please delete the word "NONE" and insert all of the
information called for in the Schedule of Restricted Musical
Works for each restricted selection,

2. If you are under no restrictions as regards musical works
you can record for EMIA, place your initials in the Schedule

of Restricted Musical Works.

 

 

Date Type of Expiration
Selection Company Recorded Restriction of Restriction
NONE

Page 44 of 75 le

0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 46 of 77

Exhibit "C"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sa:
PRODUCT BUDGET AND COST ACCUMULATION Gee
Artist Project No.
Artist Contract No. Singles Included in Album:
Recording Period
Producer
Producer Contract No. Album Numb Release Cate ——__
Album 01 = Single O Album Title
BUDGET | Essz] ACTUAL BUDGET | &83t| ACTUAL
Musicians Payroll Other Costs
Roy. Artist (575) Producer Fee {589}
Scale & H&W (550-555) Producer Expenses
Ovarscsle (551) Artist Par Diem (516)
Taxes (552) Artist Exp (518, 519)
P&W (10%} (553)
Total: . M Purchase (579)
Cartage (554) Pre-Production (517,)
instrument Rental (587) Shipping (525.)
Mise. (584)
Reimb. Expenses (583)
Engineer Fee (585)
Vocalists i
Roy. Artist (576) Studio Costs
Scale (557) Tracking
Taxes (558) Overdubbing
Paw (555) Mixing
Toral:
Studio Total {588}
Mastering
Arranging & Copying Outside Studia (590)
Arranging (562-563) Capitol Studio
P & W (10%) (564)
Copying (565/567) internal Studio (551)
P & W (10%) (571) '
Taxes (572) Recoverable ate
Reprod, Expenses (573) Non-Recoverable
TOTAL BUDGET
Sides Recorded Sides Released
Date R iled
SUBMITTED BY:
Producar a Oate
APPROVED BY:
Capito! Contact Date
V.P., Business Affairs . Date
V.P., A&R Date

 

 

This production budget is final and binding unless a ravised budget baaring producer's signature 1s submitted and approved in writing by
Capitol’s V P.. A&A.

REMARKS:

0328A Page 45 of 75

*R* Recoversbie N = Nonvecaverable FORM 8123 REV. § 12781
~
_ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 47 of 77
SELECTIONS

SONG TITLE MASTER NO, RELEASE INEC

 

 

(1)

 

(2)

 

(3)

 

 

~ (4)
(5)
(6)

 

(7)

 

(8)

 

(9)

 

(10)
(11)

(12)
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 48 of 77
-27-85/jt:KB39/A

Exhibit "D"
Contract No. ELnLA- G/EB

Los Angeles, California

Date: Jal, 4, 79S

DECLARATION RE COLLECTIVE WORK
AND POWER OF ATTORNEY

, EMI AMERICA RECORDS, a Givision of Capitol Records, Inc.
("EMIA") and Diamond Stripe, Inc. ("Company") are parties to an
agreement ("EMIA-Company Agreement"), with respect to "masters"
and “sound recordings", "phonorecords" and "copies" manufactured
from such masters (individually and collectively called the
"Works"). For valuable consideration, receipt of which is hereby
acknowledged:

A. The undersigned (jointly and severally if more than
one) acknowledge and agree that each master recorded under the
EMIA-Company Agreement embodying the results and proceeds of my
services (i) is prepared within the scope of Company's engagement
of my personal services and is a work made for hire, or (ii) as
part of an album constitutes a work specially ordered by Company
for use as a contribution to a collective work and shall be
considered a work made for hire. I further acknowledge that
Company is the exclusive owner of all right, title and interest
in and to each Work throughout the universe, including, but not
limited to, all rights of the owner of copyright specified in 17
U.S.C. §106.

B. Notwithstanding the provisions of Paragraph A. above, I
agree to the extent, if any, that I may be deemed an "author" of
any Work, I grant and assign to EMIA all exclusive right, title
and interest in and to such Work throughout the universe,
including, but not limited to, all rights of the owner of
copyright specified in 17 U.S.C. §106. For purposes of this
Paragraph B.:

. 1. I hereby make, constitute and appoint EMIA,
irrevocably.and coupled with an interest, my true and lawful
Attorney for me and in my name, place and stead to sign, execute,
acknowledge, deliver and record all documents and instruments
necessary or desirable to grant and assign to EMIA all exclusive
tight, title and interest in and to the Works throughout the

Page 46 of 75 MB
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 49 of 77
6-27-85/3t:KB39/A

‘universe, including, but not limited to, all rights of the owner
of copyright specified in 17 U.S.C. §106.

2. The documents and instruments referred to in
Paragraph B.1. above shall include, but shall not be limited to:
documents to apply for and obtain all registration of copyrights
in and to any Work, and documents to assign such copyrights to
EMIA.

3. The undersigned grants to said Attorney full power
and authority to do and perform all and every act and thing
whatsoever requisite, necessary or appropriate to be done with
respect to the Works as fully to all intents and purposes as I
might or could do if personally present, hereby ratifying all
that my said Attorney shall lawfully do or cause to be done by
virtue of this Power of Attorney.

4. My said Attorney is empowered to determine in his
sole discretion the time when, purpose for and manner in which
any power conferred upon him shall be exercised, and the
conditions, provisions and covenants of any document or
instrument which may be executed by him pursuant to this Power of

Attorney.

IN WITNESS WHEREOF, the undersigned has executed this
"Declaration Re Collective Work and Power of Attorney" on the

date first above written.
ON

 

By:

Title: < Poo oA-

An 1gner

 

 

Page 47 of 75 WE.

0328A

——
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 50 of 77
o-27-85/j3t:KB39/A

Exhibit "E"

DECLARATION RE COLLECTIVE WORK
AND POWER OF ATTORNEY

Concurrently herewith Diamond Stripe, Inc. ("Company") and
EMI America Records, a division of Capitol Records, Inc. ("EMIA")
are entering into an agreement ("EMIA-Company Agreement"), with
respect to "masters" embodying my performances and "sound
recordings", "phonorecords" and "copies" manufactured from such
masters (individually and collectively called the "Works"). For
valuable consideration, receipt of which is hereby acknowledged:

A. The undersigned (jointly and severally if more than
one) acknowledge and agree that each master recorded under the
EMIA-Company Agreement embodying the results and proceeds of my
services (i) is prepared within the scope of Company's engagement
of my personal services and is a work made for hire, or (ii) as
part of an lp-master constitutes a work specially ordered by
Company for use as a contribution to a collective work and shall
be considered a work made for hire. I further acknowledge that
Company is the exclusive owner of all right, title and interest
in and to each Work throughout the universe, including, but not
limited to, all rights of the owner of copyright specified in 17
U.S.C. §106.

B. Notwithstanding the provisions of Paragraph A. above, I
agree to the extent, if any, that I may be deemed an "author" of
any Work, I grant and assign to EMIA all exclusive right, title
and interest in and to such Work throughout the universe,
including, but not limited to, all rights of the owner of
copyright specified in 17 U.S.C. §106. For purposes of this
Paragraph B.:

1. I hereby make, constitute and appoint EMIA,
irrevocably and coupled with an interest, my true and lawful
Attorney for me and in my name, place and stead to sign, execute,
acknowledge, deliver and record all documents and instruments
necessary or desirable to grant and assign to EMIA all exclusive
fight, title and interest in and to the Works throughout the
universe, including, but not limited to, all rights of the owner
of copyright specified in 17 U.S.C. §106.

2. The documents and instruments referred to in
Paragraph B.1. above shall include, but shall not be limited to:
documents to apply for and obtain all registration of copyrights
in and to any Work, and documents to assign such copyrights to
EMIA.

[Ip

Page 48 of 75
0328A
' Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 51 of 77

| a: L

|

|

|

|

3 The undersigned grants to said Attorney full power
and authority to do and perform all and every act and thing
whatsoever requisite, necessary or appropriate to be done with
respect to the Works as fully to all intents and purposes as I
might or could do if personally present, hereby ratifying all
that my said Attorney shall lawfully do or cause to be done by
virtue of this Power of Attorney.

; 4. My said Attorney is empowered to determine in his
Sole discretion the time when, purpose for and manner in which
iny power conferred upon him shall be exercised, and the
conditions, provisions and covenants of any document or
instrument which may be executed by him pursuant to this Power of
Attorney.

IN WITNESS WHEREOF, the undersigned has executed this
"Declaration Re Collective Work and Power Attorney" on the
date first above written.

   

JOH ie

Page 49 of 75 Ne
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 52 of 77
-27~85/jt:KB39/A

EXHIBIT "F"

POWER OF ATTORNEY

Concurrently herewith Diamond Stripe, Inc. ("Company") and
EMI America Records, a division of Capitol Records, Inc. ("EMIA")
are entering into an agreement with respect to "masters"
embodying the performances of EMIA's exclusive recording artist
professionally known as "John Waite" and all “sound recordings",
"phonorecords" and "copies" manufactured from such masters are
hereinafter individually and collectively called the "Works".

A. The undersigned hereby makes, constitutes and appoints
EMIA, irrevocably and coupled with an interest, its true and
lawful Attorney for Company and in Company's name, place and
stead to sign, execute, acknowledge, deliver and record all
documents and instruments necessary or appropriate to grant and
assign to EMIA all exclusive rights of copyright in and to the
Works, including, but not limited to, all exclusive rights
specified in 17 U.S.C. §106.

B. The documents and instruments referred to in Paragraph
A. of this Power of Attorney shall include, but shall not be
limited to: documents to apply for and obtain all registration of
copyrights in and to any Work, and documents to assign such
copyrights to EMIA.

Cc. The undersigned grants to said Attorney full power and
authority to do and perform all and every act and thing
whatsoever requisite, necessary or appropriate to be done with
respect to the Works as provided above as fully to all intents
and purposes as Company might or could do if an authorized
Company representative were personally present, hereby ratifying
all that Company's said Attorney shall lawfully do or cause to be
done by virtue of this Power of Attorney.

D. Company's said Attorney is empowered to determine in
his sole discretion the time when, purpose for, and manner in
which any power conferred upon it hereunder shall be exercised,
and the conditions, provisions and covenants of any document or
instrument which may be executed by it pursuant to this Power of

Attorney.

E. When the context so requires the masculine gender
includes the feminine and or neuter, and the singular number

includes the plural.

Page 50 of 75 (te.
O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 53 of 77
-27-85/jt:KB39/A

IN WITNESS WHEREOF, the undersigned has executed this Power
ef Attorney on the date first above written.

DIAMOND STRIPE, INC.

    

By:

ritier Pre Dod

(An-AUthorized Officer)

Page 51 of 75

®S

O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 54 of 77
-27~85/jt:KB39/A

EXHIBIT "G"

ROYALTY SCHEDULE

With respect to the sales of records hereunder which embody
only the performances in the masters, royalties shall be computed
by reference to the applicable basic royalty rate ("Royalty
Rate") detailed hereinbelow in the Royalty Schedule.

ROYALTY SCHEDULE
Italy, Japan

Australia,
France, Germany

 

 

 

lp masters

Scandinavia Rest
USA & Canada United Kingdom & Beneleux Unive
Singles & Other Singles & Other Singles & Other Al
Mini-Lp's Records Mini Lp's Records Mini Lp's Records Rec
2nd & 3rd
ip masters. 10% 13%* 8% 123% 8% 10% 8
4th lp master 10% 14%* 8% 12% 8% 10% 8
Sth & 6th

10% 1L4%* 8% 12% 8% 10% 8

 

*Subject to escalation pursuant to Paragraph m. hereinbelow.

 

a. With respect to records hereunder sold in the USA and
Canada which embody only masters produced hereunder, royalties
shall be computed on the retail list price (less all excise;
Sales and use taxes and other taxes, however designated, if any)
on one hundred percent (100%) of the net retail sales of such.
records sold in the United States and Canada, except as
hereinafter provided.

b. With respect to records hereunder sold outside the USA
and Canada which embody only the masters produced hereunder,
royalties shall be computed on the retail list price (less (1)
any and all applicable taxes on the sale and/or transfer of such
records and (2) the container deduction charged EMIA by the
applicable licensee) in the country of manufacture, the country

Page 52 of 75
O32eA
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 55 of 77
6-27-85/4t:KB39/A

of sale or the USA, as EMIA is paid, on one hundred percent
(100%) of the net retail sales of such records, except as
hereinafter provided. Foreign royalties shall be computed in the
currency of the country involved, and shall be paid, only after
receipt by or credit to EMIA, at the same rate of exchange as
EMIA was paid, less any and all foreign taxes allocable to
records produced hereunder on payments made to EMIA and net
otherwise deducted hereunder. If EMIA cannot receive payment in
the JSA and in USA currency, and elects to accept payment in a
foreign currency, EMIA may deposit (at Company's and Anonymous's
expense) in such currency in a depository selected by Company
and/or Anonymous (as applicable), all payments so received as
royalties applicable to this Agreement and shall notify Company
thereof promptly. Such deposit as above stated shall fulfill
EMIA's obligations hereunder as to record sales hereunder to
which such royalty payments are applicable. Royalties for
records sold outside the USA and Canada at Armed Forces Post
Exchanges, irrespective of where the initial transaction occurs,
shall be accounted as though such records had been sold in the
rest of the universe.

c. With respect to records sold through any and all
so-called "Record Clubs", "Mail Order Operations" and/or similar
Sales plan or devices or any other use of masters not otherwise
specified herein, the royalty shall be one-half (1/2) of EMIA's
net royalty receipts therefor less any amounts that EMIA may be
obligated to pay a Producer of masters hereunder ("Producer's
Share") and the Producer's Share shall be deducted solely from
Company's and Anonymous's share of net royalties.

d. with respect to records sold as so-called “economy" or
"budget" priced records, the royalty shall be one-half (1/2) of
the respective basic royalty rates set forth in Paragraphs (a)
and (b) hereinabove, but not to exceed one-half (1/2) of EMIA's
het royalty receipts therefor (less all third party payments),
calculated in the manner set forth in this Agreement.

e. With respect to records sold as premiums or in
connection with the sale of any other product, commodity, or
service, the basic royalty rate shall be one-half (%) of the
respective basic royalty rates set forth in Paragraphs a. and b.
hereinabove, computed, however, on the basis of the amount per
record actually received by EMIA, less album cover packaging
allowance, applicable taxes and costs of delivery and shipping
expenses rather than on the retail list price. No masters
recorded hereunder shall be embodied on records sold as premium
records absent Company's prior written consent.

£. With respect to the licensing by EMIA of masters
recorded hereunder to third parties (other than record clubs or

Page 53 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 56 of 77
v-27-85/5t:KB39/A

mail order organizations and licensees outside the USA who
distribute EMIA's top line records) the royalty payable hereunder
shall be one-half (%) of the net royalty receipts received by
EMIA from such licensing (less all third party payments exclusive
of any amounts that EMIA may be obligated to pay a Producer) but
not more than one-half (%) of the otherwise applicable royalty
rate specified above in the ROYALTY SCHEDULE computed on the same
basis, quantity, and in the same manner as EMIA is paid. Any
portion of the net royalties EMIA may be obligated to pay a
Producer shall be deducted solely from Company's share of net
royalties. The sums provided for in this paragraph shall be the
only sums payable to Company for such licensing by EMIA, and
Company shall not be entitled to receive any other payments with
respect thereto. The sums provided for in this paragraph shall
be payable only after the receipt by or credit to EMIA of monies
from its licensees and shall be reported on the accounting date
next succeeding the accounting period during which royalties have
actually been received by EMIA from its licensees.

g. With respect to the sale by EMIA of records hereunder
at less than EMIA's normal distributor price as a result of a
promotional program or discount plan ("Discount Records"), the
retail list price of such records shall bear the same proportion
to the actual distributor selling price as the normal retail list
price bears to EMIA's normal distributor price.

; h. No royalties shall be computed or shall be due or
payable hereunder with respect to records given away (including
such records generally described as "free goods", "bonus records"
or "freebies") or furnished on a nonprofit basis to disc jockeys,
radio and televisions stations, motion picture companies,
"one-stops", rack jobbers, distributors, dealers, consumers,
employees, publishers or EMIA's subsidiaries, divisions. or
branches or others; or with respect to records sold for less than
fifty percent (50%) of EMIA's normal wholesale price; or with
respect to records sold at salvage or close-out prices; or on
promotional records which include the masters together with
Master recordings recorded by others, which promotional masters
(sometimes referred to as "sampler" records) are designed for
sale at a substantially lower price than the regular retail list
price of such records. Notwithstanding anything to the contrary
contained herein, during the term of this Agreement no records
embodying masters produced hereunder shall be furnished as a
sales inducement and invoiced on a no-charge basis ("Sales
Inducement Records") and/or as Discount Records except pursuant
to a special sales program of limited duration of which Company
has been notified.

i. Intentionally deleted.

i
Page 54 of 75 it
0328A
/ Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 57 of 77

BML Pm ODy yey as

oS As to records not consisting entirely of the masters
the royalty otherwise payable hereunder shall be prorated in the
proportion that the number of masters which are on such records
bears to the total number of selections on such records. As to
asters embodying performances of Artist together with
performances of other artists, ("Joint Masters") the royalty
Otherwise payable to Company hereunder and the recording costs
therwise chargeable to Company hereunder shall be prorated in
the proportion that Artist bears to the total number of featured
artists whose performances are on such Joint Masters, provided
that no Joint Masters shall be recorded hereunder absent the
consents of EMIA and Company.
| '
k. Notwithstanding anything to the contrary contained in
this Exhibit "G", or the Agreement to which it is attached, it is
pecifically understood and agreed that royalties payable to
ompany pursuant to the Agreement and/or Exhibit are deemed to
{netude all royalties, sums and other compensation due to the
actual producers of masters under the Agreement.
1. Company acknowledges that, with respect to records sold
in the USA, EMIA may convert its method of calculating royalties
-o a system based upon the wholesale price of such records.
company acknowledges, however, that for the foreseeable future,
EMIA will continue to calculate royalties with respect to records
sold in the USA using a system based on the retail list price of

such records.

m. (i) Notwithstanding anything to the contrary contained
in the ROYALTY SCHEDULE, with respect to sales of each
applicable album hereunder manufactured solely from each
applicable lp-master specified in Column "A" below delivered
to EMIA hereunder during the term of this Agreement and sold
by EMIA in the USA (other than sales (1) through a record
club or special markets plan; (2) to wholesalers in the USA
solely for export to customers outside the USA; (3) of
budget-line records and premium records and/or (4) to
military post exchanges) ("Net USA Sales"), the royalty, to
be computed and paid pursuant to the terms hereof shall be
as specified in Column "B" below.

Page 55 of 75 ees

O32EA
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 58 of 77
6-27-85/jt:KB39/A

Column "A" Column "B"
lst, 2nd, (For such Net USA Sales of the applicable
& 3rd (album to 500,000 copies ........ 13%
lp-masters (

(For such Net USA Sales of the applicable

(album from 500,001 to 1,000,00Ccopies . 14%

(
(For such Net USA Sales of the applicable

(album in excess of 1,000,000 copies... 15%

 

4th lp-master (For such Net USA Sales of the applicable

 

(album to 500,000 copies ........ 14%

(

(For such Net USA Sales of the applicable

(album in excess of 500,000 copies .. 15%
5th & 6th (For such Net USA Sales of the applicable
lp-masters (album to 500,000 copies ....+.e«e - 14%

(
(For such Net USA Sales of the applicable

(album from 500,001 to 1,000,000copies . 153%
(

(For such Net USA Sales of the applicable
(album in excess of 1,000,000 copies. . 16%

 

(ii) Notwithstanding anything to the contrary
contained in the ROYALTY SCHEDULE, with respect to sales of
each applicable album hereunder manufactured solely from
each applicable lp-master specified in Column "C" below
delivered to EMIA hereunder during the term of this
Agreement and sold by EMIA in Canada (other than sales (1)
through a record club or special markets plan; (2) to
wholesalers in Canada solely for export to customers outside
Canada; (3) of budget-line records and premium records
and/or (4) to military post exchanges) ("Net Canadian
Sales"), the royalty, to be computed and paid pursuant to
the terms hereof shall be as specified in Column "D" below.

Page 56 of 75 (Ke
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 59 of 77 |
6-27-85/jt:KB39/A

Column "C" Column "D"
lst, 2nd, (For such Net Canadian Sales of the
& 3rd (applicable album to 50,000 copies ... . 13%
lp-masters (

(For such Net Canadian Sales of the

(applicable album from 50,001 to

(100,000 copies .....-. ss © « «© © «© « 14%

(

(For such Net Canadian Sales of the

(applicable album in excess of

(100,000 copies . . . 2. «6. © © © © © © « «© 15%

 

4th lp-master (For such Net Canadian Sales of the
(applicable album to 50,000 copies ... . 14%
(
(For such Net Canadian Sales of the
(applicable album in excess of
(50,000 copies . . 1. 2. © «© «© «© © © © © «© « 15%

 

5th & 6th (For such Net Canadian Sales of the

lp-masters (applicable album to 50,000 copies ... . 143%
(
(For such Net Canadian Sales of the
(applicable album from 50,001
(to 100,000 copies . .....-. « « « « « 15%
(
(For such Net Canadian Sales of the
(applicable album in excess of
(100,000 copies ...... «© «© « «© © © « 16%

 

n. (i) With respect to all monies payable pursuant
to the Agreement to which this Exhibit "G" is attached,
including, but not limited to, all record royalties,
licensing fees and video royalties, excluding only payments
to third party audio Producers of masters recorded and
delivered thereunder which do not exceed four percent {4%)
of the retail list price for such records ("Net Monies"},
Company hereby irrevocably authorizes and directs EMIA to
pay to Anonymous twenty percent (20%) of all such Net Monies
(the "Anonymous Share").

(ii) In the event that the remaining eighty
percent (80%) of all Net Monies otherwise payable to Company
hereunder ("Company's Share") is insufficient to pay any
other third party royalties, if any, when such royalties
would be payable by Company ("Third Party Deficit"), the

Page 57 of 75 Vp
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page §0 of 7

0328A

9 B8/54:KB39/A

Anonymous Share may be reduced by the Third Party Deficit
and all subsequent Net Monies payable to Company will first
be used to credit Anonymous with any Third Party Deficits
previously deducted from the Anonymous Share; provided,
however, Artist and Company shall not encumber Company Share
without EMIA's and Anonymous's prior written consent in each
instance.

(iii) With respect to all "Recording Fund
Differences", as that term is defined in Subparagraph
4.e. (x) (2) of the Agreement, Company hereby irrevocably
authorizes and directs EMIA to pay to Anonymous any
Recording Fund Difference up to a sum equal to twenty
percent (20%) of the total applicable Approved Recording
Fund.

Page 58 of 75 [Ie
iCase 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page Ohl fl) 54:KR39/A

Exhibit "H"
PRODUCER'S DECLARATION

I, the undersigned, declare that I have read and understand
the agreement between EMI America Records, a division of Capitol
records, Inc. ("EMIA") and Diamond Stripe, Inc. ("Company") being
signed concurrently herewith ("EMIA-Company Agreement").

For the express and direct benefit of EMIA, I hereby:

a. Join in the representations and warranties made in the
EMIA-Company Agreement as respects my employment contract with
Company. I agree to perform all the terms and provisions of my
‘said employment contract and of the EMIA-Company Agreement which
‘relate to my phonograph record endeavors, the use to be made of
‘such results and proceeds and grant to EMIA the perpetual right
‘to use and publish and to permit others to use and publish my
‘name, signature, likeness, and biographical material concerning
‘me for advertising and trade purposes in connection with the sale
‘and exploitation of records manufactured from master recordings
lmade pursuant to the EMIA-Company Agreement, and I agree that if
ithe EMIA-Company Agreement is inconsistent with my employment
lcontract, the obligations of the former shall supersede those of
‘the latter.

b. Acknowledge that the rights, privileges, benefits and
‘remedies granted to Company in my employment contract with
‘Company shall, at EMIA's election, be deemed to be granted to
EMIA in the EMIA-Company Agreement, and I agree that if EMIA does
so elect, they may be enforced against me directly by EMIA in

| EMIA's own name and in its own behalf in any court of competent

/ jurisdiction whether or not Company is a party to the litigation.

c. Agree to look solely to Company for the payment of my
fees and/or royalties, as the case may be, and will not assert
any claim in this regard against EMIA or attempt to prevent the

manufacture, sale or distribution of phonograph records manufac-
' tured from Company masters produced under the terms and condi-~
' tions of the EMIA-Company Agreement,

d. Acknowledge and agree that each master recorded under
the EMIA-Company Agreement embodying the results and proceeds of
my services (i) is prepared within the scope of Company's
engagement of my personal services and is a work made for hire,
or (ii) as part of an lp-master constitutes a work specially
ordered by Company or EMIA for use as a contribution to a
collective work and shall be considered a work mace for hire. I
further acknowledge that Company is the exclusive owner of
copyright with respect to each such master and any "sound

Page 59 of 75 :
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 62 of 77
6-27~85/3t:KB39/A

vit

recording" or “phonorecord" or "copy" manufactured therefrom
(individually and collectively called the "Work"), and that
Company has the right to exercise all rights of the copyright
proprietor with respect thereto, including, but not limited to:
all exclusive rights specified in 17 U.S.C. §106 and the
exclusive right to register copyright in the name of EMIA.

e. Notwithstanding the provisions of Paragraph d. above, I
agree that to the extent, if any, that I may be deemed an
"author" of any Work, I grant and assign to EMIA all exclusive
rights of copyright in and to such Work throughout the universe,
including, but not limited to, all exclusive rights specified in
17 U.S.C. $106. I agree to execute and deliver to EMIA and I
grant to EMIA a power of attorney irrevocable and coupled with an
interest to execute for me and in my name, all documents and
instruments necessary or appropriate to effectuate the intents
and purposes of this Paragraph e. and to accomplish, evidence and
perfect the rights granted to EMIA pursuant to this Paragraph e.,
including but not limited to: documents to apply for and obtain
all registration of copyrights in and to any such Work, and
documents to assign such copyrights to EMIA.

 

Page 60 of 75
O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 63 of 77
v -27-85/4t:KB39/A

Res Contract No. pruTA~ Eb

Los Angeles, California
Date: Tu ls 4 (98 5-

EMI America Records, a division
of Capitol Records, Inc.

6920 Sunset Boulevard

Los Angeles, California 90028

EXHIBIT "I"

PROMISSORY NOTE

($200,000.00)

For value received John Waite and Diamond Stripe, Inc., a
corporation organized and in good standing in the State of New
York ("Company") (hereinafter individually and collectively
referred to as the "Makers”), promise jointly and severally to
pay to EMI America Records, a division of Capitol Records, Inc.,
a Delaware Corporation (hereinafter referred to as "EMIA"), or
order, on December 31, 1989 ("Due Date") the principal amount of
Two Hundred Thousand Dollars ($200,000.00) paid by EMIA on behalf
of Makers pursuant to the Agreement of even date herewith to
which this Promissory Note is attached as Exhibit "G", with
interest on the then-current unpaid or unrecouped principal
amount hereof from the date hereof until paid or recouped as
provided below and in the "Agreement" (as that term is defined
hereinbelow), at the rate of twelve and one-half percent (1243)
per annum; provided, however, that in no event shall the interest
rate hereunder exceed the highest lawful rate of interest
prescribed by law. This promissory note ("Note") arises out of a
‘separate agreement between the Makers and EMIA, dated of even
date herewith , being EMIA's Contract Number

("Agreement"). From the date hereof, EMIA may recoup the
Combined principal and interest then outstanding on the Note from
any amounts now or hereafter payable to the Makers by EMIA under
the Agreement (exclusive of amounts payable to Anonymous Music,
Inc.) and/or from eighty percent (80%) of the amounts payable to
‘Moonwalk Music, Inc. ("Moonwalk") pursuant to the agreement dated
September 22, 1983 between EMIA and Moonwalk bearing EMIA"s
Cortract Number EMIA-8098 (as amended) (the "Prior Agreement"),

 

Page 61 of 75 VO
0328A (f2
: Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 64 of 77
6-28-85/jt:KB39/A

,
!
4
1

it being understood EMIA shall first recoup all other outstanding
recoupable amounts under the Agreement and Prior Agreement before
recouping the then-current amount of interest accrued on the
then-outstanding principal amount of the Note. Notwithstanding
the foregoing, if the Note has not been repaid by the Due Date,
EMIA may recoup the combined or unrepaid or unrecouped principal
and interest then outstanding on the Note from the Collateral set
forth in the Security Agreement of even date herewith.

ji 1. The Due Date, At EMIA's option shall be accelerated
upon the occurrence of the earliest of the following conditions:

(a) The termination of the Agreement, which shall
immediately cause the then outstanding principal amount of the
Note and all interest accrued to become due and payable; or

(b) Upon the occurence of any other event as specified
in the Security Agreement causing an acceleration of the Due

Date *

|

2. Principal and interest shall be payable in lawful money
bf the United States of America at 1750 North Vine Street,
Hollywood, California 90028, Attention; C.P.Fitzgerald; or to
such other person or at such other place as EMIA may from time to
time designate in writing.

: 3. The Makers reserve the right at any time to pay the
principal remaining due on this Note with interest to the time of

payment, and with no penalty.

4. The obligation of the Makers under this Note are
secured by a Security Agreement of even date herewith.

, 5. Each and every party to this Note, either as Maker,
endorser, surety or otherwise, hereby waives presentment, demand,
protest and notice of any kind with respect to this Note, and
assents to any extension or postponement of the time of payment
or other indulgence and to any substitution, exchange or release
of the collateral granted or permitted by EMIA or its successors

‘or assigns.

: 6. With respect to the repayment of this Note, the Makers
hereby waive: any right of offset they now have or may hereafter
have against EMIA, or its successor and assigns; all rights and
benefits conferred by any and all statues of limitation in any
action on this Note to the extent permitted by Section 360.5 of
the California Code of Civil Procedure; the right to require EMIA
to proceed against them, and except as otherwise required by law,
waive the right to require EMIA to proceed against any security

Page 62 of 75
'0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 65 of 77
-27-85/34t:KB39/A

before proceeding against the Makers; and agree that no delay or
omission on the part of EMIA in exercising any right or power
under this Note shall affect Makers' liability.

7. The Note may only be altered by an instrument in
writing executed by both EMIA and all of the Makers.

8. If this Note is not paid in full upon demand, the
Makers agree to pay all reasonable costs and expenses of
collection, including but not limited to, reasonable attorney's
fees.

9. The Makers agree and acknowledge that neither the
making of this Note nor EMIA's assumption or exercise of rights
and powers under this Note shall constitute an election of
remedies, accord and satisfaction, or any other limitation of
remedy, with respect to EMIA's rights under the Agreement; the
Makers further acknowledge that this Note shall not be construed
to reduce, limit, alter or in any way affect EMIA's rights,
powers and remedies arising out of EMIA's contractual relations
with the Makers.

10. Time is of the essence of this Note.

11. If for any reason, performance of any provision cf this
Note shall have the effect of requiring the payment of interest
at a rate exceeding the highest rate of interest allowed by law,
the rate of interest chargeable hereunder shall be reduced to the
highest lawful rate. If, for any reason, EMIA shall receive as
interest any amounts which exceed the highest rate of interest
allowed by law, such amounts as would otherwise be excessive
interest shall be immediately and automatically applied to the
reduction of the unpaid balance of the principal amount, and not
to payment of interest, and any such remaining amounts after the
principal balance and interest due have been paid shall be
remitted to Maker.

12. This Note shall be construed and interpreted in
accordance with, and all disputes hereunder shall be governed by,
the laws of the State of New York. It is hereby agreed that any
actions commenced by either party with respect to the Note and
any obligations thereunder may only be pursued in either the
courts of the State of New York and County of New York or the
Federal District Court for the Southern District of New York.

13. (a) All notices, statements and payments which EMIA
may be required or desire to serve upon Makers may be personally
served upon Makers or by depositing same, postage prepaid, in any
mailbox, chute or other receptacle authorized by the United
States Postal Service for (certified or registered mail, return

Page 63 of 75 Ue
0328A
Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 66 of 77
; 6-28-85/jt:KB39/A
1,
|

receipt requested) mail addressed to Makers at the address below
its signature, or at such other address as Makers may from time
to time designate by written notice to EMIA. The date of service
f any notice, statement or payment so deposited shall be the
Gate of deposit.
b. All notices which any of the Makers may be
required or desire to serve upon EMIA may be served upon EMIA by
depositing the same, certified or registered mail return receipt
requested, postage prepaid, in any mail box, chute or other
eceptacle authorized by the United States Postal Service for
mail addressed to EMIA at the address in the heading of this
agreement, attention Secretary, or at such other address as EMIA
may from time to time designate by written notice to Makers. The
date of service of any notice so deposited shall be the date of

deposit.
|

14. When the context so requires the masculine gender
includes the feminine and/or neuter, and the singular number
includes the plural.

| MAKERS

 
 

 

 

Title \~

An A 3 icer

Federal I.D.#

 

c/o Steven Machat, Esq.
1 West 67th Street
New York, New York 10023

Social Security #

 

 

Address:

Page 64 of 75 /)
0328A
Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 67 of 77
-27-85/3t:KB39/A

Re: Contract No, PeaTh- 6s

Los Angeles, ,California

Date: 2 4/Os-

EXHIBIT "J"
SECURITY AGREEMENT

John Waite and Diamond Stripe, Inc. (individually and
collectively referred to as “Debtor") and EMI America Records, a
division of Capitol Records, Inc. ("Secured Party") whose
addresses are as they appear with their signatures below, agree

as follows:
I Creation of Security Interest

Debtor hereby grants to Secured Party a security
interest in the Collateral described in Paragraph II and in its
éxpectancy to acquire such Collateral described in Paragraph II
in the ordinary course of business to secure the performance and
payment of all obligations of Debtor under a certain Promissory
Note of even date herewith for a principal amount of Two Hundred
Thousand Dollars ($200,000.00), with interest accruing thereon
(the "Note") in favor of Secured Party. The security interest in
the Collateral shall remain in full force and effect until the
Note, plus any interest accruing thereon, has been satisfied in

full.
II Collateral
The Collateral of this Security Agreement is:

A. That certain parcel of real property located at
and all
structures, fixtures and improvements thereon (the “Parcel") and
Debtor shall prepare, file and record such interest in the name
of EMIA subject, only to a purchase money first mortgage; and

 

B. Debtor's accounts receivable, royalties, and other
amounts otherwise payable to Debtor under the agreement between
Secured Party and Diamond Stripe, Inc. dated
and any other contract between Secured Party and Debtor or any

 

Page 65 of 75
0328A
| Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 68 of 77
-27-85/jt:KB39/A

other entity owned or controlled directly or indirectly in whole
or in part by Debtor.

Cc. Debtor's accounts receivable, royalties, and other
amounts payable to Debtor or any other entity owned or controlled
commonly by or for Debtor under any agreements with any third
parties including, but not limited to, all mechanical copyright,
royalty agreements, all music publishing agreements of any kind,
all merchandising agreements, all name and/or likeness licensing
agreements, all television or motion picture agreements of any
kind and all concert performance agreements.

; D. All results and proceeds of the foregoing
including, without limitation, any and all monies (whether
advances, royalties or otherwise) payable pursuant to the
foregoing.

IIt Obligations of Debtor

 

A. Obligation to Pay

 

(1) Debtor shall pay to Secured Party the sums
evidenced by the Note in accordance with the terms of the
Note.

(2) If the Note has not been repaid to Secured

Party in full by January 1, 1988 Debtor shall pay to, turn
over to and deposit with Secured Party or its designee for
application to Debtor's indebtedness all Collateral or
proceeds of Collateral in the form of cash and negotiable
and other instruments for the payment of money within ten
(10) days of receipt by Debtor from any person or entity in
payment of or on an account or contract right ("Account
Debtor") and Secured Party shall have the exclusive right in
accordance with Paragraph VI hereinbelow to collect, apply,
and use the proceeds paid, turned over, or deposited by
Debtor, and

(3) Debtor shall pay all reasonable expenses and
reimburse Secured Party for any reasonable expenditures,
including reasonable attorney's fees and legal expenses
charged to EMIA by outside legal counsel in connection with
Secured Party's exercise of rights and remedies under the
Note and this Security Agreement.

Page 66 of 75
O328A
Casé 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 69 of 77

0328A

27-85/jt:KB39/A

B. Additional Obligations of Debtor.

 

(1) Protection of Collateral.

a. Debtor represents and warrants that to
the best of Debtor's knowledge: Debtor has and shall
continue to have full title to the Collateral free from
any liens, leases, encumbrances, defenses or other
claims, and the security interest in the Collateral
constitutes and shall continue to constitute a first,
prior, and indefeasible security interest subject only
to the purchase money first mortace on the Parcel, and
no financing statement covering the Collateral, or any
part thereof, is on file in any public office
whatsoever, except in favor of Secured Party.

b. Debtor shall not sell or assign any of
the Collateral.

Cc. Subject to the purchase money first
mortgage on the Parcel, Debtor shall keep the
Collateral free from voluntary liens, encumbrances or
security interests, except the security interests
created hereunder. In the event the Collateral should
become subject to any involuntary liens, Debtor shall
have ninety (90) days to satisfy such involuntary liens
provided Debtor sends EMIA prompt written notice cf any
such involuntary liens within five (5) days of Debtor's
receipt of any notice regarding any such involuntary
liens.

d. Debtor shall promptly notify Secured
Party of any bankruptcy or insolvency proceedings
instituted by or against Debtor as specified in
Paragraph V.

e. Debtor shall defend the Collateral
against any claims or demands of third parties except
those claims and demands, if any, solely arising out of
the conduct of the Secured Party.

(2) Protection of Security Interest.

a. Debtor shall sign and execute along or
with Secured Party, Form UCC-1 Financing Statements or
other documents necessary to protect the security
interest under this Security Agreement against the
rights or interests of third persons.

b. With respect to the Parcel, Debtor shall
cause to be prepared, executed, filed and recorded a
second mortgage in the name of Secured Party in the
principal amount of Two Hundred Thousand Dollars

Page 67 of 75 [NB
' Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 70 of 77
6-27-85/i1t:KB39/A

($200,000.00) and Debtor shall send copies of such
recorded documents to Secured Party within five (5)
days of the closing of Debtor's escrow for the purchase
of the Parcel.

iv. Purpose of Security Interest
This Security Agreement secures payment and performance
with respect to the Note between Secured Party and Debtor in the
amouat of Two Hundred Thousand Dollars ($200,000.00), with simple
interest added thereto at a rate of twelve and one-half percent
(12358) per annum.

Vv. Default. Misrepresentation or misstatement in
connection with, noncompliance with or nonperformance of any of
Debtor's obligations or agreements under the Note and this
Security Agreement shall constitute default. In addition, Debtor
shall be in default if bankruptcy or insolvency proceedings are
instituted by or against Debtor or if Debtor makes any assignment
for the benefit of creditors (subject to the provisions of
Paragraph III B.(1)c. hereof).

VI. Secured Party's Rights and Remedies.

A. Rights Exclusive of Debtor's Default.
(1) Secured Party may renew or extend the term of

the Note, and;

(2) Secured Party may add any person or entity as
guarantor, endorser, surety or other party to the Note.
B. Upon Debtor's Default.

(1) Secured Party shall have all of the rights
and remedies provided in this Security Agreement and in
the Uniform Commercial Code as enacted in the State of
New York and in effect at the date of execution of this

Security Agreement.

(2) All obligations secured hereunder shall, at
Secured Party's option, immediately become due and
payable without notice or demand.

(3) Secured Party shall have the right to
foreclose the liens and security interests created
under this Security Agreement or under any other
agreement relating to any and all Collateral by any
available judicial procedure, or where appropriate,
without judicial process.

(4) Secured Party shall have the right to notify
any and all Account Debtors or any obligors on accounts

YY
Page 68 of 75
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 71 of 77
v-27-85/5t:KB39/A

that the same have been assigned to Secured Party
and/or that all payments thereon are to be made to
Secured Party.

(5) Secured Party may by any employee or employ-
ees designate, execute, sign, endorse, transfer or
deliver in the name of the Debtor, notes, checks,
drafts or other instruments for the payment of money
and receipts, certificates of origin, applications for
certificates of title or any other documents, necessary
to evidence, perfect and realize upon the security
interest and obligations of this Security Agreement;

(6) Secured Party may settle, compromise, or
release, on terms acceptable to Secured Party, in whole
or in part, any amounts owing on accounts.

(7) Secured Party shall have the right to sell,
assign, lease, or otherwise dispose of the Collateral
or any part thereof, either at public or private sale,
in credit or otherwise, and upon such terms as shall be
acceptable to Secured Party, all at Secured Party's
option and as Secured Party deems advisable, and
Secured Party may bid or become purchaser at any such
sale, if public, free from any right of redemption,
which right of redemption is hereby waived by Debtor.
Secured Party will give Debtor reasonable notice of the
time and place of any public sale of the Collateral or
of the time after which any private sale of the
Collateral or any other intended disposition thereof is
made. Unless otherwise provided by law, the
requirement of reasonable notice shall be met if such
notice is mailed, postage prepaid, to Debtor at least
twenty (20) days before the time of sale or
disposition. Debtor shall indemnify Secured Party with
respect to the expenses of retaking, holding, preparing
for sale, selling, and the like shall include
reasonable attorney's fees and other legal expenses.

(8) In addition to, and in conjunction with or in
substitution for those rights and remedies, Secured
Party may remedy any default and/or may waive any
default without waiving the default remedied or without

waiving any other prior or subsequent default.

vit. Debtor's Rights and Remedies

A. Debtor shall have all of the rights and remedies
provided in this Security Agreement and by the Uniform Commercial

Page 69 of 75 a,
O32BA
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 72 of 77
6-27~-85/jt:KB39/A

Code as enacted in the State of New York and in effect at the
same time of execution of this Security Agreement.

B. Debtor shall have the right to collect and enforce
at its own expense as agent for Secured Party all accounts until
Debtor is in default under Paragraph V hereinabove or until
Secured Party notifies Debtor that it will collect any or all
accounts pursuant to Paragraph III A.(2) hereof.

VIII. Additional Agreements and Affirmations.

A. Debtor's Agreements and Affirmations. Debtor
agrees and affirms:

(1) That his only place of business is that which
is indicated beneath his signature below and that he
will promptly notify Secured Party of any change of
location of any place of business or of the addition of
any new place of business.

(2) That, if Debtor is a corporation, it is duly
incorporated under the laws of the State of New York,
that it is duly qualified and in good standing in every
other state in which it is doing business, and that the
execution and performance of this Security Agreement
are within the corporate powers, have been duly
authorized and are not in contravention of law or the
terms of Debtor's charter, by-laws or other
incorporation papers, or of any agreement to which
Debtor is a party or by which it is bound.

(3) That at the time Secured Party's security
interest attaches to any of the Collateral or. its
proceeds Debtor is the lawful owner with the right to
transfer any interest therein, that to the best of

Debtor's knowledge the Collateral and its proceeds is
not and shall not be the subject of any adverse
voluntary lien, encumbrance, security interest or
financing statement on file in any public office or
subject to the interest of any persons.

(4) That to the best of Debtor's knowledge all
financial or credit statements, statements, and
schedules of accounts, invoices, documents of title,
negotiable, and other instruments for the payment of
money and any other writing submitted to Secured Party
or upon which Secured Party relied prior or subsequent
to execution of this Security Agreement are or shall be
true, correct, complete, valid, and genuine.

Page 70 of 75 [Me
0328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 73 of 77
-~27-85/j3t:KB39/A

(5) That notice of default and presentment,
demand, protest, and notice of dishonor as to any
instrument are hereby waived.

(6) Notwithstanding this Security Agreement, that
the Secured Party's remedies to obtain payment under
the Note shall not be limited to the Collateral and
Secured Party may proceed directly against the Debtor
or against any assets owned by the Debtor without first
proceeding against the Collateral and may proceed
against the Debtor directly or against assets owned by
the Debtor in the event that the Collateral is not
sufficient to satisfy Debtor's obligations hereunder.

B. Mutual Agreement

(1) "Secured Party" and "Debtor" as used in this
Security Agreement shall include the heirs, assigns,
executors, administrators, successors, representatives,
trustees, and receivers of those parties.

(2) If more than one Debtor signs this Security
Agreement, their liability shall be joint and several
and the Collateral of each Debtor shall secure all
liabilities of that Debtor but shall not secure the
separate liabilities of another Debtor.

(3) This Security Agreement shall include all
attachments, amendments, and supplements thereto and
all assignments, instruments, documents, accounts and
other writings submitted by Debtor to Secured Party
pursuant to this Security Agreement, but neither Debtor
nor Secured Party shall be bound by an undertaking not
expressed in writing.

(4) This Security Agreement shall be construed
and interpreted in accordance with, and all disputes
hereunder shall be governed by, the laws of the State
of New York. It is hereby agreed that any actions
commenced by either party with respect to the Note and
any obligations thereunder may only be pursued in
either the courts of the State of New York and County
of New York or the Federal District Court for the
Southern District of New York. If any of the
provisions of this Security Agreement shall contravene
or be held invalid under the laws of the State of New
York, the Security Agreement shall be construed as if
not containing such provisions and the rights and
obligations of the parties hereto shall be construed
and enforced accordingly.

/9
Page 71 of 75 ME

O328A
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 74 phe

=~. AN MA TS TR SS TR TTS RS,

0328A

27-85/4t:KB39/A

5. (a) All notices, statements and payments
which Secured Party may be required or desire to serve
upon Debtor may be personally served upon Debtor or by
depositing same, postage prepaid, in any mailbox, chute
or other receptacle authorized by the United States
Postal Service for mail addressed to Debtor at the
address below its signature, or at such other address
as Debtor may from time to time designate by written
notice to Secured Party. The date of service of any
notice, statement or payment so deposited shall be the
date of deposit.

(b) All notices which Debtor may be required
or desire to serve upon Secured Party may be served
upon Secured Party by depositing the same, certified or
registered mail, return receipt requested, postage
prepaid, in any mail box, chute or other receptacle
authorized by the United States Postal Service for mail
addressed to Secured Party at the address below its
signature, attention Secretary, or at such other
address as Secured Party may from time to time
designate by written notice to Debtor. The date of
service of any notice so deposited shall be the date of
deposit.

6. Time is of the essence of this Security
Agreement.

if
Page 72 of 75
Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 75 of 77

6-27-85/jt:KB39/A

7. When the context of this Security Agreement
so requires, the masculine gender includes the feminine
and/or neuter, and the singular number includes the

plural.
EXECUTED IN QUADRUPLICATE THIS
SECURED PARTY:

EMI AMERICA RECORDS, INC., a
division of Capitol Records, Inc.

 

 

A j
7 An‘Authorized Officer

6920 Sunset Boulevard
Hollywood, California 90028

0328A

DAY OF , 1985

DEBTOR:

DIAMOND STRIPE, INC.

 

 

Federal I.D.#

 

Address:

 

 

 

Social Security #

 

Address:

 

 

 

Vo
Page 73 of 75
1

i Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 76 of 77
6-27-85/jt:KB39/A

Exhibit "K"

Deeds Page 1

O328A Page 74 of 75
! Case 1:19-cv-01091-LAK Document 51-3 Filed 06/26/19 Page 77 of 77
6-27-85/4t:KB39/A

Deeds Page 2

Page 75 of 75 Tif,
O328A
